Exhibit 10.50
 

 
REVOLVING CREDIT AGREEMENT
 


 
between
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 


 
and
 


 
AMERICAN ECOLOGY CORPORATION
 


 
dated
 


 
June 30, 2008
 

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 


 
ARTICLE 1 - DEFINITIONS AND ACCOUNTING TERMS
1
1.1
Defined Terms
1
1.2
Accounting Terms
6
   
ARTICLE 2 - LOANS AND TERMS OF PAYMENT
6
2.1
Revolving Line of Credit
6
 
2.1.1
Manner of Requesting.
6
 
2.1.2
Revolving Note
7
 
2.1.3
Repayment
7
 
2.1.4
Commitment Fee
7
 
2.1.5
Origination Fee
8
 
2.1.6
Use of Proceeds
8
2.2
Letters of Credit
8
 
2.2.1
Applications
8
 
2.2.2
Facility Termination
8
 
2.2.3
Fees
8
 
2.2.4
Form
8
 
2.2.5
Reimbursement
9
 
2.2.6
Reimbursement Obligations Absolute
9
 
2.2.7
Collateralization of Letters of Credit
9
 
2.2.8
Trade Bank
9
2.3
Interest
10
 
2.3.1
Prime Rate Loan
10
 
2.3.2
Base Rate Loan
10
 
2.3.3
LIBOR Loan
10
 
2.3.4
Margins
10
2.4
Method of Payment
11
2.5
Prepayments
11
2.6
Late Charges and Default Interest
12
2.7
Additional Interest Rate Provisions.
12
 
2.7.1
Unavailable LIBOR Loans
12
 
2.7.2
Unlawful LIBOR Loans
13
 
2.7.3
Increased Cost
13
 
2.7.4
Computation of Interest
13
2.8
LIBOR Loan Extensions and Conversions
14
2.9
Minimum LIBOR Loan Requirements
14
2.10
Taxes on Payments
14
2.11
Guaranties
14
   
ARTICLE 3 - CONDITIONS PRECEDENT
14
3.1
Initial Advance
14
 
3.1.1
Revolving Note
14
 
3.1.2
Guaranties
15


 
i

--------------------------------------------------------------------------------

 




 
3.1.3
Evidence of Insurance
15
 
3.1.4
Opinion of Counsel for Borrower and Guarantor
15
 
3.1.5
Evidence of all Corporate Action by Borrower
15
 
3.1.6
Certificates of Existence for Borrower
15
 
3.1.7
Articles of Incorporation and Bylaws of Borrower
15
 
3.1.8
Evidence of all Corporate Action by Guarantors
15
 
3.1.9
Certificates of Existence for Guarantors
15
 
3.1.10
Articles of Incorporation and Bylaws of Guarantors
15
 
3.1.11
Certificates of Assumed Business Name
15
 
3.1.12
Letter to Accountants
15
 
3.1.13
Public Record Searches
16
 
3.1.14
Payment of Origination Fee
16
 
3.1.15
Additional Documents
16
3.2
All Advances
16
 
3.2.1
Take-Down Certification
16
 
3.2.2
Other Documents
16
   
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES
16
4.1
Organization, Good Standing, and Due Qualification
16
4.2
Power and Authority
17
4.3
Legally Enforceable Agreement
17
4.4
Financial Statements
17
4.5
Labor Disputes and Casualties
18
4.6
Other Agreements
18
4.7
No Litigation
18
4.8
No Defaults on Outstanding Judgments or Orders
18
4.9
Ownership and Liens
18
4.10
Employee Benefits
18
4.11
Operation of Business
19
4.12
Taxes
19
4.13
Debt
19
4.14
Environmental Matters
19
4.15
Investment Company Act
20
4.16
Subsidiaries and Ownership of Stock
20
   
ARTICLE 5 - AFFIRMATIVE COVENANTS
20
5.1
Maintenance of Existence
20
5.2
Maintenance of Records
20
5.3
Maintenance of Properties
20
5.4
Conduct of Business
21
5.5
Maintenance of Insurance
21
5.6
Compliance with Laws
21
5.7
Right of Inspection
21
5.8
Reporting Requirements.
21
 
5.8.1
Annual Financial Statements
21
 
5.8.2
Management Letters
21
 
5.8.3
Notice of Litigation
22


 
ii

--------------------------------------------------------------------------------

 




 
5.8.4
Notice of Defaults and Events of Default
22
 
5.8.5
ERISA Reports
22
 
5.8.6
Reports to Other Creditors
22
 
5.8.7
SEC Reports
22
 
5.8.8
Compliance Certificate
22
 
5.8.9
General Information
23
 
5.8.10
EDGAR Filings
23
5.9
Environment
23
5.10
Reimbursement of Lender Expenses
23
5.11
Bank Accounts
23
   
ARTICLE 6 - NEGATIVE COVENANTS
24
6.1
Liens
24
6.2
Debt
25
6.3
Mergers or Reorganization
25
6.4
Leases
25
6.5
Sale and Leaseback
25
6.6
Dividends
25
6.7
Sale of Assets
26
6.8
Investments
26
6.9
Guaranties
26
6.10
ERISA Plans
26
6.11
Transactions With Affiliates
27
6.12
Change of Name
27
6.13
Change in Management
27
6.14
Accounting
27
6.15
Location of Chief Executive Office
27
   
ARTICLE 7 - FINANCIAL COVENANTS
27
7.1
Funded Debt Ratio
27
7.2
Minimum Tangible Net Worth
27
7.3
Leverage Ratio
28
  ARTICLE 8 - EVENTS OF DEFAULT 28
8.1
Events of Default
28
 
8.1.1
Payment Failure
28
 
8.1.2
Misrepresentation
28
 
8.1.3
Performance Failure
28
 
8.1.4
Failure to Pay Debts
28
 
8.1.5
Insolvency
28
 
8.1.6
Judgments
29
 
8.1.7
Guaranty
29
 
8.1.8
ERISA
29
 
8.1.9
Environmental Lien
29
 
8.1.10
Material Misrepresentation
30
 
8.1.11
Agreement Unenforceable
30
8.2
Cure of Event of Default
30


 
iii

--------------------------------------------------------------------------------

 



ARTICLE 9 - BANK’S RIGHTS AND REMEDIES
30
9.1
Specific Remedies
30
 
9.1.1
Terminate Loans
30
 
9.1.2
Acceleration
30
 
9.1.3
Terminate Agreement
30
 
9.1.4
Lender Expenses
30
 
9.1.5
Attorney-in-Fact
30
 
9.1.6
Other Remedies
30
9.2
Set Off
31
9.3
Cumulative Remedies
31
9.4
Arbitration.
31
 
9.4.1
Arbitration
31
 
9.4.2
Governing Rules
31
 
9.4.3
No Waiver of Provisional Remedies, Self-Help and Foreclosure
32
 
9.4.4
Arbitrator Qualifications and Powers
32
 
9.4.5
Discovery
32
 
9.4.6
Class Proceedings and Consolidations
33
 
9.4.7
Payment Of Arbitration Costs And Fees
33
 
9.4.8
Real Property Collateral
33
 
9.4.9
Miscellaneous
33
   
ARTICLE 10 - MISCELLANEOUS
33
10.1
Amendments, Etc
33
10.2
Notices, Etc
33
10.3
No Waiver
34
10.4
Successors and Assigns
34
10.5
Integration
34
10.6
Application of Payments
35
10.7
Continuing Warranties, Representations and Covenants
35
10.8
Indemnity
35
10.9
Choice of Law and Venue
35
10.10
Severability of Provisions
35
10.11
Headings
36
10.12
Jury Trial Waiver
36
10.13
Destruction of Borrower’s Documents
36
10.14
Participations
36
 
10.14.1
Consent
36
 
10.14.2
Lead Lender
36
10.15
Effective Date
36
10.16
Counterparts
37



 
EXHIBITS TO CREDIT AGREEMENT
 
Exhibit No.
Exhibit Description
   
2.1.1.1
Authorized Persons
2.1.1.2
LIBOR Loan Request Form
2.1.2
Form of Revolving Note
3.1.4
Form of Opinion of Counsel for Borrower and Guarantors
3.1.12
Form of Letter to Accountants
4.13
Debt
4.16
Subsidiaries
6.1
Permitted Liens
6.8
Borrower’s Investment Policy
6.10
ERISA Plans



 

 
iv

--------------------------------------------------------------------------------

 


 
REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT is entered into effective as of June 30, 2008,
between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and AMERICAN ECOLOGY
CORPORATION, a Delaware corporation (“Borrower”).
 
The parties agree as follows:
 
AGREEMENT
 
ARTICLE 1 - DEFINITIONS AND ACCOUNTING TERMS
 
1.1   Defined Terms.  As used in this Agreement, the following capitalized terms
shall have the meanings defined below.  Terms defined in the singular shall have
the same meaning when used in the plural and vice versa.  Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.
 
“Adjusted LIBOR Interest Rate” means the rate per annum equal to the quotient of
(i) Fixed Period LIBOR divided by (ii) one (1) minus the LIBOR Reserve
Percentage for the applicable Interest Period, rounded upward, if necessary, to
the nearest one-sixteenth of one percent.
 
“Affiliate” means any Person (1) who directly or indirectly controls, or is
controlled by, or is under common control with the Borrower; (2) who directly or
indirectly beneficially owns or holds five percent (5%) or more of any class of
voting stock of the Borrower; or (3) five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by the
Borrower.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.
 
“Agreement” means this Credit Agreement, as amended, supplemented, or modified
from time to time.
 
“Bank” means Wells Fargo Bank, National Association, its successors and assigns.
 
“Base Rate” means the rate per annum equal to the quotient of (i) the Daily
LIBOR divided by (ii) one (1) minus the LIBOR Reserve Percentage.
 
“Base Rate Loan” means any loan under this Agreement bearing interest at a rate
based upon the Base Rate.
 
“Borrower” means American Ecology Corporation, a Delaware corporation.
 
“Business Day” means a day other than Saturday or Sunday and a day on which
commercial banks are required to be open for business in Boise, Idaho, under the
laws of the state of Idaho, and, if the applicable day relates to a LIBOR Loan,
Interest Period, or notice with respect to a LIBOR Loan, a day on which dealings
in Dollar deposits are also carried on in the Inter-Bank Market.
 

 

--------------------------------------------------------------------------------

 

“CEO” means Commercial Electronic Office, an electronic banking services
platform Bank makes available to certain banking customers.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.
 
“Commitment Amount” means Fifteen Million and 00/100 Dollars ($15,000,000.00),
less the sum of (i) the aggregate stated amount of all Letters of Credit then
outstanding and available for drawing, and (ii) the aggregate amount of
unreimbursed drawings on Letters of Credit.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is  under common control with a Borrower within the meaning of Section 414(b) or
414(c) of the Code.
 
“Daily LIBOR” means the rate of interest per annum for United States Dollar
deposits quoted by Bank as the Inter-Bank Market Offered Rate in effect from
time to time for overnight delivery of funds in amounts approximately equal to
the principal amount of the applicable Loan.  Bank may base its quotation on the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Interbank Market.
 
“Environmental Laws” shall mean and include, without limitation, the Resource
Conversation and Recovery Act of 1976 (RCRA), 42 USC §§ 6901 et. seq., the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(CERCLA) 42 USC §§ 9601-9657, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (SARA), the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC §§ 5101 et. seq., the Federal Water Pollution
Control Act, 33 USC §§ 1251 et. seq., the Clean Air Act, 42 USC §§ 741 et. seq.,
the Clean Water Act, 33 USC § 7401, the Toxic Substances Control Act, 15 USC
§§ 2601–2629, the Safe Drinking Water Act, 42 USC §§ 300f–300j, and all
amendments thereto, and legally enforceable rules, regulations, orders, and
decrees promulgated thereunder, and any other local, state and/or federal laws,
rules, regulations and ordinances, whether currently in existence or hereafter
enacted, that govern, to the extent applicable to Borrower’s businesses,
properties and assets:  (a) the existence, cleanup and/or remedy of
contamination on property; (b) the protection of the environment from soil, air
or water pollution, or from spilled, deposited or otherwise emplaced
contamination; (c) the emission or discharge of Hazardous Substances into the
environment; (d) the control of Hazardous Substances; or (e) the use,
generation, transport, treatment, removal or recovery of Hazardous Substances.
 

 
2

--------------------------------------------------------------------------------

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, including any regulations
issued in connection therewith.
 
“Event of Default” means the occurrence of any of the events set forth in
Section 8.1 of this Agreement.
 
“Fixed Period LIBOR” means the rate per annum for United States Dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for the loans making reference thereto, on the first day of an
Interest Period for delivery of funds on said date for a period approximately
equal to the number of calendar days in the Interest Period and in an amount
approximately equal to the principal amount to which such Interest Period
applies.  Bank may base its quotation on the Inter-Bank Market Offered Rate upon
such offers or other market indicators of the Inter-Bank Market as Bank in its
discretion deems appropriate including, but not limited to, the rate offered for
U.S. dollar deposits on the London Interbank Market.
 
“GAAP” means the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination consistently applied.
 
“Guarantor” means, jointly and severally, each of Borrower’s Subsidiaries,
including, without limitation, US Ecology, Inc., a California corporation, US
Ecology Texas, Inc., a Delaware corporation, American Ecology Recycle Center,
Inc., a Delaware corporation, American Ecology Environmental Services
Corporation, a Texas corporation, US Ecology Idaho, Inc., a Delaware
corporation, US Ecology Nevada, Inc., a Delaware corporation, and US Ecology
Washington, Inc., a Delaware corporation.
 
“Guaranty” means any guaranty of the Obligations executed by a Guarantor.
 
“Hazardous Substance” means (a) any oil, petroleum products, flammable
substance, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other wastes, materials or pollutants that
(i) pose a hazard to Borrower’s owned or leased real property or to persons on
or about such real property or (ii) cause Borrower’s owned or leased real
property to be in violation of any Environmental Laws; (b) asbestos in any form
that is or could become friable, urea formaldehyde foam insulation, transformers
or other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, or radon gas; (c) any chemical, material or substance
defined as or included in the definition of “toxic waste,” “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” or “toxic substances” or words of similar
import under any Environmental Laws; (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or agency or may or could pose a hazard to the health and
safety of the occupants of Borrower’s owned or leased real property or the
owners and/or occupants of property adjacent to or surrounding such real
property or any other person coming upon such real property or adjacent
property; and (e) any other chemical, materials or substance that may or could
pose a hazard to the environment and are or become subject to regulation by any
Environmental Laws.
 

 
3

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date such loan is made and ending, as the Borrower may select, pursuant to
this Agreement, on the numerically corresponding day in the first, second,
third, sixth, or twelfth calendar month thereafter, except that each such
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; provided that if an Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
to the next Business Day unless such Business Day would fall in the next
calendar month, in which event such Interest Period shall end on the immediately
preceding Business Day.
 
“Lender Expenses” means all costs and expenses reasonably incurred by Bank in
connection with the preparation, negotiation, execution, delivery, filing, and
administration of the Loan Documents, and of any amendment, modification,
extension, renewal or supplement to the Loan Documents, including, without
limitation, the fees and out-of-pocket expenses of counsel for Bank, incurred in
connection with advising Bank as to its rights and responsibilities hereunder
and structuring, drafting, reviewing, amending, or otherwise involving the Loan
Documents, and all costs and expenses, including court costs, incurred in
connection with enforcement of the Loan Documents, or any amendment,
modification, or supplement thereto, whether by negotiation, legal proceedings,
or otherwise.
 
“Letter of Credit” has the meaning set forth in Section 2.2.
 
“Letter of Credit Commitment” means Bank’s commitment to issue letters of credit
from time to time in accordance with Section 2.2 of this Agreement.
 
“Letter of Credit Commitment Amount” means Fifteen Million Dollars
($15,000,000), less the amount, if any, of the outstanding principal balance of
the Revolving Loans.
 
“LIBOR Loan” means any loan under this Agreement bearing interest at a rate
based upon Adjusted LIBOR Interest Rate.
 
“LIBOR Reserve Percentage” means the reserve percentage (expressed as a decimal)
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term or any other
applicable period hereunder.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement and/or interest or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction to evidence
any of the foregoing).
 

 
4

--------------------------------------------------------------------------------

 

“Loan” means a Revolving Loan.
 
“Loan Documents” means collectively this Agreement, any note executed by
Borrower to the order of Bank and any other agreements or documents, whether now
or hereafter existing, executed or delivered in connection with this Agreement
or any amendment thereto, and any amendments, supplements, modifications,
renewals, or extensions of any of the foregoing documents.
 
“Maturity Date” means June 15, 2010, or such other date as Bank and Borrower may
agree upon in writing from time to time.
 
“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA.
 
“Obligations” means any and all loans, lines of credit, advances, letter of
credit obligations, debts, overdrafts, liabilities, indebtedness, lease
payments, guaranties, covenants, and duties owing by Borrower to Bank of any
kind and description (whether advanced pursuant to or evidenced by the Loan
Documents or any other instrument or agreement between Bank and Borrower), any
debt, liability, or obligation owing by Borrower to others that Bank may have
obtained by assignment or otherwise, any interest not paid when due, all Lender
Expenses, and all renewals, extensions, and modifications of the foregoing, or
any part thereof, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.1 of
this Agreement.
 
“Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.
 
“Plan” means any pension plan that is covered by Title IV of ERISA and in
respect of which any Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3(5) of ERISA.
 
“Prime Rate Loan” means any loan under this Agreement bearing interest at a rate
based upon the Prime Rate.
 

 
5

--------------------------------------------------------------------------------

 

“Prime Rate” means the Bank’s announced rate of interest referred to as its
prime rate used as a reference point from which the cost of credit to customers
may be calculated.  The Prime Rate is subject to change from time to time.  The
Prime Rate is not intended to be the lowest rate of interest charged by the Bank
to its borrowers, and Bank may make loans to other Persons bearing interest at,
above, or below the Prime Rate.
 
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.
 
 “Reportable Event” means any of the events set forth in Section 4043 of ERISA.
 
“Revolving Loans” shall have the meaning assigned to such term in Section 2.1 of
this Agreement.
 
“Revolving Note” means the promissory note described in Subsection 2.1.2.
 
“Subsidiary” means, as to the Borrower, a corporation, association, trust, or
other business entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or interest having such power
only by reason of the happening of a contingency) to elect a majority of the
board of directors or other managers of such corporation or business entity are
at the time owned, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by the Borrower.
 
1.2   Accounting Terms.  All accounting terms not specifically defined in this
Agreement shall be construed in accordance with United States GAAP consistent
with those applied in the preparation of the financial statements referred to in
Section 4.4, and all financial data submitted pursuant to this Agreement shall
be prepared in accordance with GAAP.
 
ARTICLE 2 - LOANS AND TERMS OF PAYMENT
 
2.1   Revolving Line of Credit.  Upon the request of Borrower, made at any time
and from time to time from the date hereof until the Maturity Date, and so long
as no Event of Default has occurred, Bank shall make loans (the “Revolving
Loans”) to Borrower in an aggregate principal amount not to exceed at any time
outstanding the Commitment Amount.  Subject to the terms of this Agreement,
loans made by Bank may be repaid and reborrowed, up to and including the
Maturity Date.  If at any time and for any reason the amount of advances made
pursuant to this Section exceed the above dollar limitation, then Borrower, upon
Bank’s election and demand, shall immediately pay to Bank in cash the amount of
such excess.
 
2.1.1   Manner of Requesting.
 
2.1.1.1  Prime Rate and Base Rate Loans.  Except for Sweep Loans described
below, Bank is authorized to make a Prime Rate or Base Rate Revolving Loan upon
written or, at the discretion of Bank, telephonic instructions received from any
person purporting to be a person identified in the attached Exhibit 2.1.1.1 or
such other persons as Borrower may from time to time designate in writing to
Bank.  Upon receipt of such instructions and fulfillment of the applicable
conditions set forth in Article 3, Bank shall make the Revolving Loan to
Borrower by crediting the amount thereof to the Borrower’s account with
Bank.  Subject to the terms hereof, Bank shall make Revolving Loans to Borrower
in an amount equal to the amount by which the amount of checks clearing any
designated disbursement bank account that Borrower may now or hereafter have
with Bank exceeds the amount of collected funds in the disbursement account’s
related depository bank account that Borrower may now or hereafter have with
Bank (“Sweep Loans”).  The existence of such an excess of clearing checks shall
be deemed to be a request by Borrower for any such Revolving Loan.  Each Sweep
Loan shall be a Prime Rate or Base Rate Revolving Loan as Borrower may from time
to time designate in writing to Bank.  Borrower initially designates that Sweep
Loans shall be Base Rate Revolving Loans.  Each Sweep Loan must satisfy all
requirements for a Revolving Loan.
 

 
6

--------------------------------------------------------------------------------

 

2.1.1.2   LIBOR Loans.  For any Revolving Loan that is to be a LIBOR Loan, the
Borrower shall request such a Loan by delivering a LIBOR Loan Request to Bank no
later than 11:00 a.m. (Boise, Idaho time) at least two (2) Business Days prior
to the requested date of the Loan.  A LIBOR Loan Request shall specify (a) the
date of the requested Loan, (b) the amount of such Loan, and (c) the requested
duration of the Interest Period for the Loan, and shall be in substantially the
form of the attached Exhibit 2.1.1.2 executed by any person purporting to be a
person identified in Exhibit 2.1.1.1 or such other persons as Borrower may from
time to time designate in writing to Bank.  If Bank determines that the
requested Loan is available and will comply with this Agreement, and if no Event
of Default has occurred and is continuing, Bank shall make the LIBOR Loan to
Borrower by crediting the amount thereof to the Borrower’s account with Bank.
 
2.1.1.3   Requests Submitted Through CEO.  As long as Bank makes CEO available
to Borrower, Borrower shall be entitled to request any Revolving Loan through
CEO pursuant to such procedures and standards as Bank shall from time to time
establish.
 
2.1.2  Revolving Note.  All Revolving Loans made by the Bank under this
Agreement shall be evidenced by a single promissory note of the Borrower in the
stated principal amount of the Commitment Amount executed by Borrower
substantially in the form of Exhibit 2.1.2 (the “Revolving Note”).
 
2.1.3   Repayment.  Interest accrued on Prime Rate and Base Rate Revolving Loans
shall be paid on or before the 10th day of each month in an amount equal to the
interest accrued as of the last day of the immediately preceding
month.  Interest accrued on LIBOR Revolving Loans shall be paid on the last day
of the Interest Period with respect thereto and, in the case of an Interest
Period greater than three months (if such an Interest Period is permitted under
this Agreement), at three month intervals after the first day of such Interest
Period.  All outstanding principal and accrued interest of the Revolving Loans
shall be paid in full on the Maturity Date.
 
2.1.4   Commitment Fee.  The Borrower shall pay to the Bank a commitment fee on
the average daily unused portion of the Commitment Amount from the date of this
Agreement until the Maturity Date at the per annum rate of the Commitment Margin
set forth in paragraph 2.3.3, payable in arrears on the first Business Day of
each fiscal quarter during the term of the Bank’s commitment to make Revolving
Loans and on the Maturity Date.
 

 
7

--------------------------------------------------------------------------------

 

2.1.5   Origination Fee.  The Borrower shall pay Bank an origination fee for the
Revolving Loans in the amount of Thirty Thousand Dollars ($30,000).  The
origination fee shall be paid on the date of this Agreement.  The origination
fee shall represent an unconditional payment to Bank in consideration of Bank’s
agreement to extend financial accommodations to Borrower pursuant to this
Agreement.
 
2.1.6   Use of Proceeds.  The proceeds of the Revolving Loans shall be used by
the Borrower to provide financing for Borrower’s working capital needs.  The
Borrower shall not, directly or indirectly, use any part of such proceeds for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to any person for the purpose of purchasing or carrying any such
margin stock, or for any purpose that violates, or is inconsistent with,
Regulation X of such Board of Governors.
 
2.2   Letters of Credit.  Subject to the terms and conditions of this Agreement,
as a subfeature of the Revolving Loans, Bank shall issue for the account of
Borrower from time to time until the Maturity Date such standby or commercial
letters of credit to be used by Borrower for general corporate purposes
(individually a “Letter of Credit” and collectively the “Letters of Credit”) as
Borrower may request under this Section.  Subject to the terms of this
Agreement, Letters of Credit may be drawn, reimbursed, or returned undrawn, as
applicable, up to and including the Maturity Date.  At no time, however, shall
the total face amount of all Letters of Credit outstanding, less any partial
draws under such Letters of Credit exceed the Letter of Credit Commitment
Amount.
 
2.2.1   Applications.  Prior to issuance of each Letter of Credit, and in all
events prior to any daily cutoff time Bank may have established for purposes
thereof, Borrower shall deliver to Bank an executed standard Bank form of
application for issuance of a letter of credit with such other documents,
instruments and agreements as Bank may reasonably require.
 
2.2.2   Facility Termination.  The commitment by Bank to issue Letters of Credit
shall, unless earlier terminated in accordance with the terms of this Agreement,
automatically terminate on the Maturity Date.  Without Bank’s prior written
approval, no Letter of Credit shall expire on a date that is more than 365
calendar days after the date of issuance or after the Maturity Date.
 
2.2.3   Fees.  Borrower shall pay Bank, on demand, Bank’s standard fees for
issuing or administering a commercial Letter of Credit.  With respect to each
standby Letter of Credit, Borrower shall pay Bank a fee equal to the L/C Fee
(set forth in paragraph 2.3.3), per annum of the face amount of the Letter of
Credit, payable quarterly in advance.
 
2.2.4   Form.  Each Letter of Credit shall be subject to the terms and
conditions of the application and agreement submitted to Bank by Borrower and
otherwise in form and substance reasonably satisfactory to Bank and in favor of
beneficiaries reasonably satisfactory to Bank.  Bank may, in its reasonable
discretion, refuse to issue a Letter of Credit due to the nature of the
transaction or its terms or in connection with any transaction where Bank, due
to the beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any applicable law, regulation or order from issuing such Letter
of Credit.  In all cases, however, the Bank shall use its best efforts to issue
a Letter of Credit reasonably acceptable to Bank and Borrower.
 

 
8

--------------------------------------------------------------------------------

 

2.2.5   Reimbursement.  Immediately after the payment by Bank of any drawing
under any Letter of Credit (a “Drawing Payment”) and not later than 12:00 noon
(Boise, Idaho time) on the date of such Drawing Payment, Borrower shall make or
cause to be made a payment in the amount of such Drawing Payment (a
“Reimbursement Payment”) to Bank.  Borrower may, to the extent Revolving Loans
then are available under this Agreement, make any Reimbursement Payment with the
proceeds of a Revolving Loan.  Bank may, if it so elects (but shall have no
obligation to), treat any Drawing Payment as a Prime Rate Loan.  The right of
Bank to treat a Drawing Payment as a Prime Rate Loan shall not be affected by
the occurrence or existence of any Event of Default, the failure of Borrower to
satisfy any conditions precedent to a Loan, or any other circumstance or
condition.
 
2.2.6   Reimbursement Obligations Absolute.  The obligation of Borrower to
reimburse Bank for Drawing Payments (such obligation referred to as a
“Reimbursement Obligation”) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
and any Letter of Credit agreement.
 
2.2.7   Collateralization of Letters of Credit.  If Bank approves issuance of a
Letter of Credit that expires after the Maturity Date, Borrower shall, upon
Bank’s demand, deliver to Bank cash, or other collateral acceptable to Bank in
its sole and absolute discretion, having a value, as determined by Bank, at
least equal to 105% of the face amount of such Letter of Credit.  Any such
collateral and/or any amounts received by Bank shall be held by Bank in a
separate account at Bank appropriately designated as a cash collateral account
in relation to this Agreement and the Letters of Credit and retained by Bank as
collateral security for the payment of the Reimbursement Obligations, and
Borrower grants a security interest to Bank in such cash collateral
account.  Such amounts may be applied to reimburse Lender for Reimbursement
Obligations, or if no such reimbursement is required to the payment of the Loans
as Bank shall determine.  Any amounts remaining in any cash collateral account
established pursuant hereto after the payment in full of all of the Obligations
and the expiration or cancellation of all of the Letters of Credit shall be
returned to Borrower (after deduction of Lender’s expenses, if any).
 
2.2.8   Trade Bank.  At its option, Bank may arrange for Letters of Credit to be
issued by Wells Fargo HSBC Trade Bank, NA, (“Trade Bank”) as agent for Bank.  To
the extent that any Letters of Credit are issued by Trade Bank, (i) Trade Bank
is agent only to Bank and not to Borrower and has no obligations to Borrower,
(ii) the Letters of Credit issued by Trade Bank will be deemed Letters of Credit
for all purposes hereunder, and (iii) any of the obligations performed or rights
exercised pursuant to or in connection with the issuance of any Letter of Credit
by Trade Bank shall be deemed to be obligations performed or rights exercised by
Bank as the issuer.
 

 
9

--------------------------------------------------------------------------------

 

2.3   Interest.  Each Loan shall be a Prime Rate Loan, a Base Rate Loan, or a
LIBOR Loan, as selected by Borrower in accordance with the terms of this
Agreement.
 
2.3.1   Prime Rate Loan.  Each Loan that is a Prime Rate Loan shall bear
interest at a fluctuating per annum rate equal to the Prime Rate increased or
decreased by the applicable Prime Margin set forth below.  Bank’s Prime Rate may
change from time to time, and the interest payable will continue to fluctuate at
the rate as stated herein.  Any changes to the Prime Rate shall become effective
without prior notice to Borrower on the date on which the Prime Rate changes.
 
2.3.2   Base Rate Loan.  Each Loan that is a Base Rate Loan shall bear interest
at a fluctuating per annum rate equal to the Base Rate increased by the
applicable LIBOR Margin set forth below.  The Base Rate may change from time to
time, and the interest payable will continue to fluctuate at the rate as stated
herein.  Any changes to the Base Rate shall become effective without prior
notice to Borrower on the date on which the Base Rate changes.
 
2.3.3   LIBOR Loan.  Each Loan that is a LIBOR Loan shall bear interest at a
fluctuating per annum rate equal to the Adjusted LIBOR Interest Rate for the
applicable Interest Period, as quotes are available, increased by the applicable
LIBOR Margin set forth below.  Any changes to the LIBOR Margin shall not apply
to LIBOR Loans outstanding or requested on the date the LIBOR Margin is
adjusted.
 
2.3.4   Margins.  The Prime Margins, the LIBOR Margins, the Commitment Margins,
and the L/C fees are as follows:
 
Funded Debt Ratio
Prime
LIBOR
Commitment
L/C Fee
 
less than 1.00:1.00
0.0%
0.85%
0.125%
0.85%
less than 1.50:1.00 but greater than or equal to 1.00:1.00
0.0%
1.00%
0.15%
1.00%
less than 2.00:1.00 but greater than or equal to 1.50:1.00
0.0%
1.25%
0.20%
1.25%
less than or equal to 2.50:1.00 but greater than or equal to 2.00:1.00
0.0%
1.50%
0.25%
1.50%
greater than 2.50:1.00
0.0%*
1.50%*
0.25%
1.50%

*Plus increase for an Event of Default pursuant to Section 2.6, if applicable.


2.3.4.1   The Prime Margin, LIBOR Margin, Commitment Margin, and L/C Fee shall
be based upon the Borrower’s Funded Debt Ratio (defined in paragraph 2.3.4.2)
determined on a rolling four quarter basis from the Borrower’s financial
statements delivered to Bank and adjusted, if necessary, on the first day of the
second month after Bank’s receipt of financial statements that show an
adjustment is necessary.
 

 
10

--------------------------------------------------------------------------------

 

2.3.4.2   Borrower’s Funded Debt Ratio shall be the ratio of Borrower’s Funded
Debt to four quarter rolling EBITDA.  The term “Funded Debt” shall mean, as of
the date of determination as applied to Borrower and its Subsidiaries, the sum
of (i) all indebtedness of Borrower owing to third parties for money borrowed,
including capitalized leases of Borrower having a final maturity of one (1) year
or more from the date of creation (including that portion of the principal of
such indebtedness due within one (1) year from the date of such determination),
(ii) any indebtedness of the Borrower having a final maturity within one (1)
year from such date which may be renewed or extended at the option of the
Borrower for more than one (1) year from such date, (iii) the outstanding
balance of the Loans, (iv) all obligations for the deferred purchase price of
any property or assets, including, without limitation, capital leases for such
purpose (excluding trade payables), (v) all obligations for deferred
closure/post closure, and (vi) all obligations of Borrower created or arising
with respect to property or assets acquired under any conditional sales contract
or other title retention agreement or incurred as financing, less the amount of
Borrower’s short term investments as of the date of determination.  The term
“EBITDA” shall mean, for any period, as applied to Borrower and its
Subsidiaries, the sum of (1) Borrower’s Income from Operations (consistent with
GAAP and as reported in the Company’s filings with the Securities and Exchange
Commission), plus (2) the sum of the following items to the extent they were
deducted to compute Borrower’s Income from Operations:  (a) non-cash accretion
of closure/post-closure obligations, plus (b) depreciation, plus
(c) amortization, plus (d) other non-cash charges.  
 
2.4   Method of Payment.  All payments shall be made to Bank at its Regional
Commercial Banking office in Boise, Idaho in lawful money of the United States
in immediately available funds or as otherwise directed by Bank.  Bank shall
send Borrower a monthly statement of the amount of interest accrued during the
preceding month.  No checks, drafts, or other instruments received by Bank
purportedly in satisfaction of any of the Obligations shall constitute payment
thereof unless and until such instruments have actually been collected.  All
payments received after 4:00 p.m. Boise, Idaho time shall be considered to have
been received the next Business Day, except for payments by CEO (if CEO is made
available to Borrower), which payments shall be deemed to have been made on the
same Business Day as receipt so long as the payments are received by 9:00 p.m.
Boise, Idaho time.  The Borrower authorizes the Bank, if and to the extent
payment is not made when due under any Loan Document, to charge from time to
time against any account of the Borrower with the Bank any amount so due.  In
case the due date of any payment falls on a day that is not a Business Day, such
payment shall, except as otherwise provided herein, instead be due the next
succeeding Business Day, and interest shall continue to accrue.  Bank may note
the date, amount and interest rate (and Interest Period with respect to LIBOR
Loans) of each Loan and each payment of principal and interest with respect
hereto in Bank’s books and records (either manually or by electronic entry),
which notation shall be conclusive evidence of the information noted, absent
manifest error.  Unless otherwise agreed or required by applicable law, payments
will be applied first to any unpaid collection costs and any late charges, then
to any unpaid interest, and any remaining amount to principal.
 
2.5   Prepayments.  The Borrower may prepay any or all Prime Rate and Base Rate
Loans without penalty or premium.  Borrower may prepay principal on any portion
of a LIBOR Loan at any time and in the minimum amount of One Hundred Thousand
Dollars ($100,000.00); provided however, that if the outstanding principal
balance of such LIBOR Loan is less than such amount, the minimum prepayment
amount shall be the entire outstanding principal balance of such LIBOR Loan.  In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of a LIBOR Loan shall become due and payable at any time prior to
the last day of the Interest Period for such LIBOR Loan by acceleration or
otherwise, Borrower shall pay to Bank immediately upon demand a fee that is the
sum of the discounted monthly differences for each month from the month of
prepayment through the month in which such Interest Period ends, calculated as
follows for each such month:
 

 
11

--------------------------------------------------------------------------------

 

(i)           Determine the amount of interest that would have accrued each
month on the amount prepaid at the interest rate applicable to such amount had
it remained outstanding until the last day of the Interest Period applicable
thereto.
 
(ii)           Subtract from the amount determined in (i) above the amount of
interest that would have accrued for the same month on the amount prepaid for
the remaining term of such Interest Period at Adjusted LIBOR Interest Rate in
effect on the date of prepayment for new loans made for such term and in a
principal amount equal to the amount prepaid.
 
(iii)           If the result obtained in (ii) above for any month is greater
than zero, discount that difference by Adjusted LIBOR Interest Rate used in (ii)
above.
 
Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that such amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall bear
interest until paid at a rate per annum two percent (2.00%) above the Prime Rate
in effect from time to time (computed on the basis of a 360-day year, actual
days elapsed).
 
2.6   Late Charges and Default Interest.  If Bank has not received the full
amount of any payment by the end of fifteen (15) calendar days after the date
due, including the balance due at maturity, Borrower shall pay a late charge to
Bank in the amount of five percent (5%) of the overdue payment of principal
and/or interest.  Borrower shall pay the late charge promptly, but only once on
each late payment.  In addition to any late charges that may be assessed as
herein provided, the outstanding balance of the Loans after the occurrence of an
Event of Default shall accrue interest from the date of the Event of Default at
the rate equal to four (4) percentage points per annum in excess of the interest
rate that would otherwise be charged if no Event of Default existed.  If Bank
shall waive in writing or Borrower shall cure such Event of Default, the
interest rate shall revert to the non-default rate from and after such waiver or
completion of such cure, until another such Event of Default.
 
2.7   Additional Interest Rate Provisions.
 
2.7.1   Unavailable LIBOR Loans.  If Bank shall have determined (which
determination shall be conclusive and binding) that for any reason adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Interest Rate
for any or all Interest Periods, Bank shall give notice of such determination to
the Borrower.  If such notice is given, and until such notice has been withdrawn
by Bank, no additional LIBOR Loans for such Interest Periods shall be made and
no additional conversions of Loans to LIBOR Loans for such Interest Periods
shall be permitted, and at the end of the Interest Period relating to any
outstanding LIBOR Loans such Loans shall become Prime Rate or Base Rate Loans.
 

 
12

--------------------------------------------------------------------------------

 

2.7.2   Unlawful LIBOR Loans.  Notwithstanding any other provisions herein, if
any law, treaty, rule or regulation, or determination of a court or other
governmental authority, or any change therein or in the interpretation or
application thereof, shall make it unlawful for Bank to make or maintain LIBOR
Loans or Base Rate Loans as contemplated by this Agreement, the obligation of
Bank hereunder to make LIBOR Loans and Base Rate Loans shall forthwith be
canceled, and, if required, each LIBOR Loan and Base Rate Loan then outstanding
shall immediately become a Prime Rate Loan.
 
2.7.3   Increased Cost.  In the event that any adoption or modification of any
law, treaty, rule, or regulation, or determination of a court or other
governmental authority, or that any change in the interpretation or application
thereof, which adoption, modification or change becomes effective after the date
hereof, or in the event that compliance by Bank with and request or directive
issued after the date hereof (whether or not having the force of law) from any
governmental authority:
 
(A)           does or shall subject Bank or any of its foreign offices to any
tax of any kind whatsoever with respect to the Loan Documents, or changes the
basis of taxation of payments to Bank of principal, interest, fees, or any other
amount payable hereunder (except for changes in the rate of tax on the overall
net income of Bank); or
 
(B)           does or shall impose, modify, or hold applicable any reserve,
special deposit, compulsory loan, FDIC insurance, or similar requirement against
assets held by, deposits or other liabilities in or for the account of, advances
or loans by, other credit extended by or any other acquisition of funds by any
office of Bank (other than to the extent previously taken into account in
determining the Prime Rate or statutory reserves); or
 
(C)           does or shall impose on Bank any other condition; and the result
of any of the foregoing is to increase the cost to Bank of making, renewing, or
maintaining the loans hereunder, or to reduce any amount receivable thereunder
or under any of the Loan Documents; then, in any such case, the Borrower shall
promptly pay to Bank, upon demand, such amount or amounts as may be necessary to
compensate Bank for any additional cost or reduced amount received.  Bank shall
deliver to the Borrower a written statement of the losses or expenses sustained
or incurred, and any reasonable allocation made by Bank of such losses and
expenses shall be conclusive, absent manifest error.  Bank shall promptly notify
the Borrower of any event of which it has knowledge, occurring after the Closing
Date, which event will entitle Bank to compensation under this Section.
 
2.7.4   Computation of Interest.  The actual interest to be charged on the Loans
shall be computed daily on the outstanding balance for the actual number of
calendar days elapsed on the basis of a year consisting of 360 days.  Should the
rate of interest exceed that allowed by law, the applicable rate of interest
will be the maximum rate of interest lawfully allowed.  The principal amount
outstanding on which the interest rate(s) shall be charged shall be determined
from the Bank’s records, which shall at all times be conclusive, absent manifest
error.
 

 
13

--------------------------------------------------------------------------------

 

2.8   LIBOR Loan Extensions and Conversions.  So long as no Event of Default has
occurred and is continuing and subject to the terms and conditions hereof, the
Borrower may extend a LIBOR Loan beyond its current Interest Period by giving
Bank a LIBOR Loan Request for the extension.  The Borrower may also convert any
Prime Rate Loan into a LIBOR Loan by giving Bank a LIBOR Loan Request for the
conversion.  Unless Bank receives notice of a proposed extension or conversion
as and when required hereunder, then at the end of an Interest Period for a
LIBOR Loan such Loan shall automatically convert to a Prime Rate Loan.
 
2.9  Minimum LIBOR Loan Requirements.  Each LIBOR Loan shall be in a minimum
amount of One Million Dollars ($1,000,000) and in an integer multiple of One
Hundred Thousand Dollars ($100,000).  No Revolving Loan shall be made as,
extended as, or converted into, a LIBOR Loan with an Interest Period that ends
after the Maturity Date.  No more than eight (8) LIBOR Revolving Loans shall be
outstanding at one time.
 
2.10  Taxes on Payments.  All payments made by Borrower under this Agreement and
the other Loan Documents shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Taxes”), now or hereafter imposed, levied, collected, withheld or assessed by
any governmental authority (except net income taxes and franchise taxes in lieu
of net income taxes imposed on Bank as a result of a present or former
connection between the jurisdiction of the governmental authority imposing such
tax on Bank, excluding a connection arising solely from Bank having executed,
delivered, or performed its obligations or received a payment under, or
enforced, this Agreement or the other Loan Documents).  If any Taxes are
required to be withheld from any amounts payable to Bank under any Loan
Document, the amounts so payable to Bank shall be increased to the extent
necessary to yield to Bank (after payment of all Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the other Loan Documents.
 
2.11  Guaranties.  The Obligations shall be guarantied by the Guarantors
pursuant to the terms of a guaranty agreement.
 
ARTICLE 3 - CONDITIONS PRECEDENT
 
3.1   Initial Advance.  The obligation of Bank to make the initial Loan to the
Borrower under this Agreement is subject to the conditions precedent that Bank
shall have received on or before the day of such loan each of the following, in
form and substance satisfactory to Bank and its legal counsel:
 
3.1.1   Revolving Note.  The Revolving Note executed by the Borrower.
 
 

 
14

--------------------------------------------------------------------------------

 
 
3.1.2   Guaranties.  A reaffirmation of an existing guaranty of the Obligations
or a new guaranty of the Obligations executed by each Guarantor.

 
3.1.3   Evidence of Insurance.  Evidence of the insurance Borrower must maintain
in accordance with the Loan Documents.
 
3.1.4   Opinion of Counsel for Borrower and Guarantor.  A favorable opinion of
counsel for Borrower and Guarantor, in substantially the form of Exhibit 3.1.4
and as to such other matters as Bank may reasonably request.
 
3.1.5   Evidence of all Corporate Action by Borrower.  Certified copies of all
corporate action taken by Borrower authorizing its execution and delivery of the
Loan Documents and each other document to be delivered pursuant to this
Agreement and its performance of its agreements thereunder.
 
3.1.6   Certificates of Existence for Borrower.  Certificates of existence or
good standing dated a reasonable date before the effective date of this
Agreement showing that the Borrower is in good standing under the laws of the
state of its incorporation and all other states in which it is doing business.
 
3.1.7   Articles of Incorporation and Bylaws of Borrower.  Copies of the
articles of incorporation and bylaws of Borrower certified by an officer of
Borrower to be true and correct.
 
3.1.8   Evidence of all Corporate Action by Guarantors.  Certified copies of all
corporate action taken by each Guarantor authorizing its execution and delivery
of the Guaranty and the performance of its agreements thereunder.
 
3.1.9   Certificates of Existence for Guarantors.  Certificates of existence or
good standing dated a reasonable date before the effective date of this
Agreement showing that each Guarantor is in good standing under the laws of the
state of its incorporation and all other states in which it is doing business.
 
3.1.10  Articles of Incorporation and Bylaws of Guarantors.  Copies of the
articles of incorporation and bylaws of each Guarantor certified by an officer
of the Guarantor to be true and correct.
 
3.1.11  Certificates of Assumed Business Name.  Copies of all certificates of
assumed business name, if any, filed by Borrower.
 
3.1.12  Letter to Accountants.  A letter in the form of Exhibit 3.1.12 to
Borrower’s outside auditors (which letter Borrower shall also deliver to any
subsequent outside auditors hired by Borrower, all of which shall be independent
certified public accountants acceptable to Bank):  (1) instructing such auditors
to send to Bank notice of all final financial statements and reports that are
prepared as a result of any audit or other review of Borrower’s operations,
finances, or internal controls, including any reports dealing with improper
accounting practices, defalcations, financial reporting errors, or misstatements
or fraud; (2) authorizing such auditors to, upon Bank’s request, meet with Bank
to discuss said financial statements and any questions regarding same; and
(3) advising such auditors that one of the principal purposes of the audited
financial statements which they may be asked to prepare is to provide Bank with
information regarding Borrower’s financial condition.
 

 
15

--------------------------------------------------------------------------------

 

3.1.13  Public Record Searches.  Uniform Commercial Code financing statement
searches, federal and state income tax lien searches, judgment searches, or
other similar searches on Borrower and any other Persons that Bank may require
and in such form as Bank may require.
 
3.1.14  Payment of Origination Fee.  Payment of the origination fee as required
by Section 2.1.5 of this Agreement.
 
3.1.15  Additional Documents.  Such additional approvals, opinions, or documents
as Bank may reasonably request.
 
3.2   All Advances.  The obligation of Bank to make each Loan under this
Agreement shall be subject to the following conditions precedent:
 
3.2.1   Take-Down Certification.  The following statements shall be true on the
date of each loan, and, if requested by Bank, Borrower shall have delivered to
Bank a certificate signed by a duly authorized officer of the Borrower,
certifying to Bank the truth of the following statements:
 
(a)           The representations and warranties contained in this Agreement and
in the Loan Documents are correct on and as of the date of such loan as though
made on and as of such date.
 
(b)           No Event of Default has occurred and is continuing, or would
result from such loan.
 
3.2.2   Other Documents.  Bank shall have received such other approvals,
opinions, or documents as Bank may reasonably request.
 
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank to enter into this Agreement and to make the loans
as provided in this Agreement, the Borrower makes the following representations
and warranties to the Bank, which shall survive execution of this Agreement:
 
4.1   Organization, Good Standing, and Due Qualification.  Borrower was
organized under the Delaware General Corporation Law and exists in good standing
under the laws of the jurisdiction of its organization with power under the
Delaware General Corporation Law to own or lease its assets and to transact the
business in which it is now engaged or proposed to be engaged.  Borrower is
qualified to transact business as a foreign corporation in good standing under
the laws of each other jurisdiction in which such qualification is
required.  Each of Borrower’s Subsidiaries and each Guarantor was organized
under the general business corporation law of the jurisdiction of its
organization and exists in good standing under the laws of the jurisdiction of
its organization with power under the general business corporation law of such
jurisdiction to own or lease its assets and to transact the business in which it
is now engaged or proposed to be engaged.  Each of Borrower’s Subsidiaries and
each Guarantor is qualified to transact business as a foreign corporation in
good standing under the laws of each other jurisdiction in which such
qualification is required.
 

 
16

--------------------------------------------------------------------------------

 

4.2   Power and Authority.  Borrower has authorized the execution and delivery
of the Loan Documents to which it is a party and the performance of its
agreements thereunder by all necessary corporate action under the Delaware
General Corporation Law.  Each Guarantor has authorized the execution and
delivery of the Loan Documents to which it is a party and the performance of its
agreements thereunder by all necessary corporate action under the general
business corporation law of the jurisdiction of its organization.  Borrower’s
and each Guarantor’s execution and delivery of the Loan Documents to which it is
a party and the performance of its respective obligations thereunder will not
(1) require any consent or approval of the shareholders of Borrower or the
Guarantor that has not been obtained; (2) violate Borrower’s or the Guarantor’s
certificate or articles of incorporation (however denominated); (3) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to
Borrower or the Guarantor; (4) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease,
or instrument to which Borrower or a Guarantor is a party or by which it or its
properties may be bound or affected; or (5) cause Borrower or a Guarantor to
violate any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination, or award or be in default under any such indenture,
agreement, lease, or instrument.
 
4.3   Legally Enforceable Agreement.  This Agreement is, and each of the other
Loan Documents to which Borrower is a party when delivered under this Agreement
will be, legal, valid, and binding obligations of the Borrower, enforceable
against the Borrower, in accordance with their respective terms, except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.  Each
Guaranty and other Loan Document to which a Guarantor is a party when delivered
under this Agreement will be the legal, valid, and binding obligation of the
applicable Guarantor, enforceable against the Guarantor in accordance with their
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally.
 
4.4   Financial Statements.  All financial statements and information relating
to Borrower, any Subsidiary, any Affiliate of Borrower, and any Guarantor that
have been delivered by Borrower or a Guarantor to Bank are complete and
correctly and fairly present the financial condition of the Borrower, the
Subsidiary, the Affiliate of Borrower, or the Guarantor, as applicable, as of
the date of such statements and information and the results of the operations of
the Borrower and the affiliates of Borrower for the periods covered by such
statements, all in accordance with GAAP (subject to year-end adjustments in the
case of the interim financial statements).  There has been no material adverse
change in the financial condition of Borrower, an Affiliate of Borrower, or a
Guarantor since the date of the most recent of such applicable financial
statements submitted to Bank.  There are no liabilities of Borrower, a
Subsidiary, or a Guarantor, fixed or contingent, that are material but are not
reflected in the financial statements or in the notes thereto, other than
liabilities arising in the ordinary course of business since the date of the
most recent of such applicable financial statements submitted to Bank.  No
information, exhibit, or report furnished by the Borrower to the Bank in
connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading.
 

 
17

--------------------------------------------------------------------------------

 

4.5   Labor Disputes and Casualties.  Except as disclosed in Borrower’s Forms
10K and 10Q filed with the Securities and Exchange Commission and copies of
which have been delivered to Bank, neither the businesses nor the properties of
the Borrower or any Subsidiary or any Guarantor are affected by any fire,
explosion, accident, strike, lockout, or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God, or other casualty (whether or not covered
by insurance), materially and adversely affecting such businesses or properties
or the operation of the Borrower or the Subsidiary or the Guarantor.
 
4.6   Other Agreements.  No event has occurred and is continuing that
constitutes or that, with the giving of notice or the lapse of time or both,
could constitute, an event of default or a default under any agreement or
guaranty to which the Borrower or any Subsidiary or any Guarantor is a party,
and no such event will occur upon the making of the loans hereunder.
 
4.7   No Litigation.  Except as disclosed in Borrower’s Forms 10K and 10Q filed
with the Securities and Exchange Commission and copies of which have been
delivered to Bank, there is no pending action or proceeding against or affecting
the Borrower or any Subsidiary or any Guarantor before any court, governmental
agency, or arbitrator, that would have a reasonable possibility to, in any one
case or in the aggregate, materially adversely affect the financial condition,
operations, properties, or business of the Borrower or the ability of the
Borrower or any Subsidiary or any Guarantor to perform its obligations under the
Loan Documents to which it is a party.
 
4.8   No Defaults on Outstanding Judgments or Orders.  Except as disclosed in
Borrower’s Forms 10K and 10Q filed with the Securities and Exchange Commission,
copies of which have been delivered to Bank, the Borrower, each Subsidiary, and
each Guarantor have satisfied all judgments against it, and neither the Borrower
nor any Subsidiary nor any Guarantor is in default with respect to any judgment,
writ, injunction, decree, rule, or regulation of any court, arbitrator, or
federal, state, municipal, or other governmental authority, commission, board,
bureau, agency, or instrumentality, domestic or foreign.
 
4.9   Ownership and Liens.  The Borrower and each Subsidiary has title to, or
valid leasehold interests in, all of its properties and assets, real and
personal, and none of such properties and assets owned by the Borrower or a
Subsidiary and none of their leasehold interests are subject to any Lien, except
Permitted Liens.
 
4.10  Employee Benefits.  The Borrower and each Subsidiary is in compliance in
all material respects with all applicable provisions of ERISA.  Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan; no notice of intent to terminate a Plan has been filed
nor has any Plan been terminated; no circumstances exist that constitute grounds
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings; neither
Borrower nor any Commonly Controlled Entity has completely or partially
withdrawn from a Multiemployer Plan; the Borrower and each Commonly Controlled
Entity have met their minimum funding requirements under ERISA with respect to
all of their Plans and the present value of all vested benefits under each Plan
does not exceed the fair market value of all Plan assets allocable to such
benefits, as determined on the most recent valuation date of the Plan and in
accordance with the provisions of ERISA; and neither the Borrower nor any
Commonly Controlled Entity has incurred any liability to the PBGC under ERISA.
 

 
18

--------------------------------------------------------------------------------

 

4.11  Operation of Business.  To the best of Borrower’s knowledge, Borrower,
each Subsidiary, and each Guarantor possesses all licenses, permits, franchises,
patents, copyrights, trademarks, and trade names, or rights thereto, to conduct
its businesses substantially as now conducted and as presently proposed to be
conducted, and the Borrower, each Subsidiary, and each Guarantor is not in
violation of any valid rights of others with respect to any of the
foregoing.  Borrower, each Subsidiary, and each Guarantor has filed, and will
file in the future, with the appropriate governmental entities all assumed
business name certificates necessary or required to conduct its businesses.
 
4.12  Taxes.  The Borrower, each Subsidiary, and each Guarantor have filed all
tax returns (federal, state, and local) required to be filed and have paid all
taxes, assessments, and governmental charges and levies thereon to be due,
including interest and penalties, except those presently being or to be
contested by Borrower, a Subsidiary, or a Guarantor in good faith in the
ordinary course of business and for which adequate reserves have been provided
in Bank’s reasonable judgment.
 
4.13  Debt.  Exhibit 4.13 is a complete and correct list of all credit
agreements, indentures, purchase agreements, guaranties, capital leases, and
other investments, agreements, and arrangements presently in effect providing
for or relating to extensions of credit (including agreements and arrangements
for the issuance of letters of credit or for acceptance financing) in respect of
which the Borrower or any Subsidiary is in any manner directly or contingently
obligated; and the maximum principal or face amounts of the credit in question,
which are outstanding and which can be outstanding, are correctly stated, and
all Liens of any nature given or agreed to be given as security therefore are
correctly described or indicated in such Exhibit.
 
4.14  Environmental Matters.  To the best of its knowledge and except as
disclosed in Borrower’s Forms 10K and 10Q filed with the Securities and Exchange
Commission and copies of which have been delivered to Bank, the Borrower and
each Subsidiary has materially complied with, and its businesses, operations,
assets, equipment, property, leaseholds or other facilities are in compliance
with, the provisions of the Environmental Laws and all other federal, state, and
local environmental, health and safety laws, codes and ordinances, and all rules
and regulations promulgated thereunder.  The Borrower and each Subsidiary has
been issued and will maintain all required federal, state, and local permits,
licenses, certificates, and approvals relating to (1) air emissions;
(2) discharges to surface water or groundwater; (3) noise emissions; (4) solid
or liquid waste disposal; (5) the use, generation, storage, transportation, or
disposal of Hazardous Substances; or (6) other environmental, health, or safety
matters.  Except as disclosed in Borrower’s Forms 10K and 10Q filed with the
Securities and Exchange Commission and copies of which have been delivered to
Bank, neither Borrower nor any Subsidiary has received notice of, nor knows of,
or suspects facts that might constitute any material violations of an
Environmental Law or any other federal, state, or local environmental, health,
noise emission, or safety laws, codes, or ordinances and any rules or
regulations promulgated thereunder with respect to its businesses, operations,
assets, equipment, property, leaseholds, or other facilities.  To the best of
Borrower’s knowledge, except in accordance with a valid governmental regulation,
permit, license, certificate, or approval, and except as previously disclosed,
there has been no emission, spill, release, or discharge into or upon (1) the
air; (2) soils, or any improvements located thereon; (3) surface water or
groundwater; or (4) the sewer, septic system or waste treatment, storage, or
disposal system servicing the premises of any Hazardous Substances or from the
premises.
 

 
19

--------------------------------------------------------------------------------

 

4.15  Investment Company Act.  Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
4.16  Subsidiaries and Ownership of Stock.  Set forth in Exhibit 4.16 is a
complete and accurate list of the Subsidiaries of the Borrower, showing the
jurisdiction of incorporation of each and showing the percentage of the
Borrower’s ownership of the outstanding stock of each Subsidiary.  All of the
outstanding capital stock of each such Subsidiary has been validly issued, is
fully paid and nonassessable, and is owned by the Borrower free and clear of all
Liens.
 
ARTICLE 5 - AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Obligation is outstanding
it will comply with the following provisions:
 
5.1   Maintenance of Existence.  Borrower shall preserve and maintain, and cause
each Subsidiary to preserve and maintain, its existence and good standing in the
jurisdiction of its organization, and qualify and remain qualified, as a foreign
corporation in each jurisdiction in which such qualification is required.
 
5.2   Maintenance of Records.  Borrower shall keep, and cause each Subsidiary to
keep, adequate records and books of account, in which complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Borrower.
 
5.3   Maintenance of Properties.  Borrower shall maintain, keep, and preserve,
and cause each Subsidiary to maintain, keep, and preserve, all of its properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
 

 
20

--------------------------------------------------------------------------------

 
 
5.4   Conduct of Business.  Borrower shall continue, and cause each Subsidiary
to continue, to engage in a commercially reasonable and efficient and economical
manner in businesses of the same general type as conducted by it on the date of
this Agreement.

 
5.5   Maintenance of Insurance.  Borrower shall, at its expense, maintain, and
cause each Subsidiary to maintain, insurance with financially sound and
reputable insurance companies or associations in such amounts, covering such
risks, and in such form as shall be consistent with the industry practices and
satisfactory to Bank.  Borrower, upon request of Bank, shall deliver to Bank
from time to time the policies or certificates of insurance in form satisfactory
to Bank, including stipulations that coverages will not be canceled or
diminished without at least thirty (30) calendar days’ prior written notice to
Bank and not including any disclaimer of the insurer’s liability for failure to
give such a notice.  If Borrower at any time fails to obtain or maintain any
insurance required under the Loan Documents, Bank may, but shall not be
obligated to, obtain such insurance as Bank deems appropriate.
 
5.6   Compliance with Laws.  Borrower shall comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, rules, regulations,
and orders, such compliance to include, without limitation, paying before the
same become delinquent all taxes, assessments, and governmental charges imposed
upon it or upon its property, except for such taxes, assessments or charges that
are contested by Borrower or a Subsidiary in good faith in the ordinary course
of business and for which adequate reserves have been provided in Bank’s
reasonable judgment.
 
5.7   Right of Inspection.  Borrower shall, at any reasonable time and from time
to time with reasonable notice, permit the Bank or any agent or representative
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any Subsidiary, and
to discuss the affairs, finances, and accounts of the Borrower and any
Subsidiary with any of its employees, officers, and directors and the Borrower’s
independent accountants.
 
5.8   Reporting Requirements.
 
5.8.1   Annual Financial Statements.  Borrower shall furnish to Bank within one
hundred twenty (120) calendar days after the end of each fiscal year of the
Borrower, consolidated balance sheets of the Borrower and its Subsidiaries as of
the end of such fiscal year, and consolidated statements of income and retained
earnings of the Borrower and its Subsidiaries for such fiscal year, and
consolidated statements of cash flows of the Borrower and its Subsidiaries for
such fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year and all prepared in accordance with GAAP consistently applied and audited
by independent certified public accountants selected by the Borrower and
acceptable to the Bank.
 
5.8.2   Management Letters.  Borrower shall furnish to Bank promptly upon
receipt thereof, copies of any reports submitted to the Borrower by independent
certified public accountants in connection with examination of the financial
statements of the Borrower made by such accountants.
 

 
21

--------------------------------------------------------------------------------

 
 
5.8.3   Notice of Litigation.  Borrower shall furnish to Bank promptly after the
commencement thereof, notice of all actions, suits, and proceedings before any
court or governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, affecting the Borrower that, if determined
adversely to the Borrower, could have a material adverse effect on the financial
condition, properties, or operations of the Borrower.

 
5.8.4   Notice of Defaults and Events of Default.  Borrower shall furnish to
Bank as soon as possible and in any event within five Business Days after the
occurrence of each Event of Default, a written notice setting forth the details
of such Event of Default and the action that is proposed to be taken by the
Borrower with respect thereto.
 
5.8.5   ERISA Reports.  Borrower shall furnish to Bank as soon as possible, and
in any event within thirty (30) calendar days after the Borrower knows or has
reason to know that any circumstances exist that constitute grounds entitling
the PBGC to institute proceedings to terminate a Plan subject to ERISA with
respect to the Borrower or any Commonly Controlled Entity, and promptly but in
any event within ten (10) Business Days of receipt by the Borrower or any
Commonly Controlled Entity of notice that the PBGC intends to terminate a Plan
or appoint a trustee to administer the same, and promptly but in any event
within ten (10) Business Days of the receipt of notice concerning the imposition
of withdrawal liability with respect to the Borrower or any Commonly Controlled
Entity, a certificate of an authorized officer of the Borrower setting forth all
relevant details and the action that the Borrower proposes to take with respect
thereto.
 
5.8.6   Reports to Other Creditors.  Borrower shall furnish to Bank promptly
after the furnishing thereof, copies of any statement or report furnished to any
party pursuant to the terms of any indenture, loan, credit, or similar agreement
and not otherwise required to be furnished to the Bank pursuant to any other
clause of this Section.
 
5.8.7   SEC Reports.  Borrower shall furnish to Bank as soon as possible and in
any event within five (5) Business Days after the filing thereof, copies of all
regular, periodic, and special reports, and all registration statements that the
Borrower or any Subsidiary files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefore, or with any
national securities exchange, including, without limitation, 10Q, 10K, and 8K
reports.  Notwithstanding anything in this Agreement to the contrary, Borrower
shall furnish Bank with a copy of Borrower’s 10Q report no later than 45
calendar days after the end of each fiscal quarter and a copy of Borrower’s 10K
report no later than 120 calendar days after the end of each fiscal year.
 
5.8.8   Compliance Certificate.  Borrower shall furnish Bank within 45 calendar
days after the end of each fiscal quarter and 120 calendar days after each
fiscal year (in the case of the 4th fiscal quarter) a certificate of the chief
executive officer or the chief financial officer or other officer approved by
Bank in writing stating that he or she has individually reviewed the provisions
of this Agreement and that review of the activities of Borrower during such
quarter  period has been made by him or her or under his or her supervision,
with a view to determining whether Borrower had fulfilled all its obligations
under this Agreement, and that Borrower has observed and performed each
undertaking contained in the Loan Documents and is not in default in the
observance or performance of any of the provisions of the Loan Documents or, if
Borrower shall be so in default, specifying all such defaults and events of
which he or she may have knowledge.
 

 
22

--------------------------------------------------------------------------------

 

5.8.9   General Information.  Borrower shall furnish to Bank such other
information respecting the condition or operations, financial or otherwise, of
the Borrower as the Bank may from time to time reasonably request.
 
5.8.10  EDGAR Filings.  Borrower’s obligation to furnish any item or information
to Bank may be satisfied if the item or information is available on the
Securities and Exchange Commission’s EDGAR database and Borrower provides Bank
written notice that such item or information is so available.
 
5.9   Environment.  Borrower shall, and shall cause each Subsidiary to, (i) be
and remain in substantial compliance with Environmental Laws and with the
provisions of all other federal, state, and local environmental, health, and
safety laws, codes, and ordinances, and all rules and regulations issued
thereunder; (ii) notify the Bank immediately of any notice of a material
Hazardous Substance discharge or environmental complaint received by Borrower
from any governmental agency or other party; (iii) notify the Bank immediately
of any material Hazardous Substance discharge from or affecting its premises;
(iv) immediately comply with all applicable laws regarding the same;
(v) promptly pay any fine or penalty assessed in connection therewith after
exhausting all recourse; (vi) permit the Bank to inspect the premises, to
conduct tests thereon, and to inspect all books, correspondence, and records
pertaining thereto; and (vii) at the Bank’s request, and at the Borrower’s
expense, provide a report of a qualified environmental engineer, satisfactory in
scope, form, and content to the Bank, and such other and further assurances
reasonably satisfactory to the Bank that the condition has been corrected.  For
purposes of this Section, the term “material” means any event that alone or in
the aggregate with other events listed in this section, if determined adversely
to the Borrower or a Subsidiary, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or a Subsidiary.
 
5.10  Reimbursement of Lender Expenses.  Borrower shall promptly on demand
reimburse Bank for sums expended by Bank that constitute Lender Expenses and
Borrower authorizes and approves all advances and payments by Bank for items
constituting Lender Expenses after written notice to Borrower.  In addition, the
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, and agrees to hold the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.  This provision shall survive
termination of this Agreement.
 
5.11  Bank Accounts.  Borrower shall use Bank as Borrower’s primary depository
and transaction bank.
 
 

 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 6 - NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Obligation is outstanding
it will comply with the following provisions:

6.1   Liens.  Without Bank’s prior written consent, Borrower shall not create,
incur, assume, or suffer to exist, or permit any Subsidiary to create, incur,
assume, or suffer to exist, any Lien upon any of its property or assets, now
owned or hereafter acquired, except for the following (“Permitted Liens”):
 
(i)           Liens (if any) granted to Bank to secure the Obligations,
 
(ii)          Liens described in the attached Exhibit 6.1,
 
(iii)         pledges or deposits made to secure payment of worker’s
compensation insurance (or to participate in any fund in connection with
worker’s compensation insurance), unemployment insurance, pensions, or social
security programs,
 
(iv)         Liens imposed by mandatory provisions of law such as for
materialmen, mechanics, warehousemen, and other like Liens arising in the
ordinary course of business, securing indebtedness whose payment is not yet due,
or that is being contested by Borrower in good faith and for which adequate
reserves have been provided,
 
(v)          Liens for taxes, assessments, and governmental charges or levies
imposed upon a person or upon such person’s income or profits or property, if
the same are not yet due and payable or if the same are being contested in good
faith and as to which adequate cash reserves have been provided,
 
(vi)         Liens arising from good faith deposits in connection with tenders,
leases, real estate bids, or contracts (other than contracts involving the
borrowing of money), pledges or deposits to secure public or statutory
obligations and deposits to secure (or in lieu of) surety, stay, appeal, or
customs bonds and deposits to secure the payment of taxes, assessments, customs
duties, or other similar charges,
 
(vii)         encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
impair the use of such property for the purposes intended, and none of which is
violated by existing or proposed structures or land use, or
 
(viii)       purchase-money Liens on any property hereafter acquired or the
assumption of any Lien on property existing at the time of such acquisition (and
not created in contemplation of such acquisition), or a Lien incurred in
connection with any conditional sale or other title retention agreement or a
capital lease, provided that (a) any property subject to any of the foregoing is
acquired by the Borrower in the ordinary course of its business and the Lien on
any such property attaches to such asset concurrently or within ninety (90)
calendar days after the acquisition thereof; (b) the obligation secured by any
Lien so created, assumed, or existing shall not exceed the lesser of the cost or
the fair market value as of the time of acquisition of the property covered
thereby to the Borrower, (c) each such Lien shall attach only to the property so
acquired, (d) the debt secured by all such Liens shall not exceed One Hundred
Thousand Dollars ($100,000) at any time outstanding in the aggregate, and
(e) the debt secured by such Lien is permitted by the provisions of Section 6.2.
 

 
24

--------------------------------------------------------------------------------

 

6.2   Debt.  Without Bank’s prior written consent, Borrower shall not incur,
assume, or suffer to exist, or permit any Subsidiary to incur, assume, or suffer
to exist, any debt other than (i) the Obligations; (ii) indebtedness and
liabilities of Borrower identified in Exhibit 4.13; (iii) indebtedness and
liabilities of Borrower that have been subordinated to the Obligations by
written agreement in form and substance acceptable to Bank; (iv) accounts
payable to trade creditors for goods or services that are incurred in the
ordinary course of business, as presently conducted, and paid within a
reasonable time, unless contested in good faith and by appropriate proceedings;
and (v) debt of the Borrower secured by purchase-money liens that are Permitted
Liens.
 
6.3   Mergers or Reorganization.  Borrower shall not, without Bank’s prior
written consent, which consent shall not be unreasonably withheld, wind up,
liquidate or dissolve itself, reorganize, merge or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of (whether in one
transactions or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or acquire all
or substantially all of the assets or the business of any Person, or permit any
Subsidiary to do so, except that (1) any Subsidiary may merge into or transfer
assets to the Borrower,  (2) any Subsidiary may merge into or consolidate with
or transfer assets to any other Subsidiary., (3) acquire or merge with any
entity whose assets are valued at ten percent (10%) or less of the Borrower’s
net worth.
 
6.4   Leases.  Without Bank’s prior written consent, Borrower shall not create,
incur, assume, or suffer to exist, or permit any Subsidiary to create, incur,
assume, or suffer to exist, any obligation as lessee for the rental or hire of
any real or personal property, except: (1) leases existing on the date of this
Agreement and any extensions or renewals thereof; (2) leases with Bank or an
affiliate of Bank; (3) leases (other than capital leases) that do not in the
aggregate require the Borrower and its Subsidiaries on a consolidated basis to
make payments (including taxes, insurance, maintenance, and similar expenses
that the Borrower or any Subsidiary is required to pay under the terms of any
lease) in any fiscal year of the Borrower in excess of One Hundred Thousand
Dollars ($100,000); and (4) leases (other than capital leases) for the rental of
transportation equipment (e.g., rail cars and trucks) that is required in order
to transport material to the facilities of Borrower and its Subsidiaries.
 
6.5   Sale and Leaseback.  Without Bank’s prior written consent, Borrower shall
not sell, transfer, or otherwise dispose of, or permit any Subsidiary to sell,
transfer, or otherwise dispose of, any real or personal property to any Person
other than Bank or an affiliate of Bank and thereafter directly or indirectly
lease back the same or similar property.
 
6.6   Dividends.  Without Bank’s prior written consent, Borrower shall not
declare or pay any dividends; or purchase, redeem, retire, or otherwise acquire
for value any of its capital stock now or hereafter outstanding; or make any
distribution of assets to its shareholders as such whether in cash, assets, or
in obligations of the Borrower; or allocate or otherwise set apart any sum for
the payment of any dividend or distribution on, or for the purchase, redemption,
or retirement of any shares of its capital stock; or make any other distribution
by reduction of capital or otherwise in respect of any shares of its capital
stock, except that the Borrower (1) may declare and deliver dividends and make
distributions payable solely in common stock of the Borrower; (2) may purchase
or otherwise acquire shares of its capital stock by exchange for or out of the
proceeds received from a substantially concurrent issue of new shares of its
capital stock; (3) may purchase, redeem, retire, or otherwise acquire shares of
its capital stock for cash as long as on the date the share repurchase is
declared by Borrower, no Event of Default shall have occurred and be continuing,
no event or condition that, with the giving of notice or the passage of time or
both, would constitute an Event of Default shall have occurred and be
continuing, and the share repurchase will not result in the occurrence of an
Event of Default; and (4) may declare and pay quarterly or annual dividends as
long as on the date the dividend is declared by Borrower, no Event of Default
shall have occurred and be continuing, no event or condition that, with the
giving of notice or the passage of time or both, would constitute an Event of
Default shall have occurred and be continuing, and the payment of the dividend
will not result in the occurrence of an Event of Default.
 

 
25

--------------------------------------------------------------------------------

 

6.7   Sale of Assets.  Without Bank’s prior written consent, Borrower shall not
sell, lease, assign, transfer, or otherwise dispose of any of its now owned or
hereafter acquired material operating assets (including, without limitation,
receivables), except:  (1) assets disposed of in the ordinary course of
business; and (2) the sale or other disposition of assets no longer used or
useful in the conduct of its business.
 
6.8   Investments.  Without Bank’s Prior written consent, Borrower shall not
make any loan or advance to any Person, or purchase or otherwise acquire any
capital stock, assets, obligations, or other securities of, make any capital
contribution to, or otherwise invest in or acquire any interest in any Person,
or participate as a partner or joint venturer with any other Person,
except:  (1) investments permitted under Borrower’s investment policy, a copy of
which is attached as Exhibit 6.8; (2) stock, obligations, or securities received
in settlement of debts (created in the ordinary course of business) owing to the
Borrower; (3) investments made through Bank or one of its affiliates, and (4) as
provided for in Section 6.3.
 
6.9   Guaranties.  Without Bank’s prior written consent, Borrower shall not
assume, guarantee, endorse, or otherwise be or become directly or contingently
responsible or liable (including, but not limited to, an agreement to purchase
any obligation, stock, assets, goods, or services, or to supply or advance any
funds, assets, goods, or services, or an agreement to maintain or cause such
Person to maintain a minimum working capital or net worth, or to otherwise
assure the creditors of any Person against loss) for obligations of any Person,
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.
 
6.10  ERISA Plans.  Borrower shall not, without the Bank’s prior written
consent, enter into, contribute to, or become a party to any Plan, other than
those Plans listed in Exhibit 6.10.
 

 
26

--------------------------------------------------------------------------------

 
 
6.11  Transactions With Affiliates.  Without Bank’s prior written consent,
Borrower shall not enter into any transaction, including, without limitation,
the purchase, sale, or exchange of property or the rendering of any service,
with any Affiliate except in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s business and upon fair and reasonable
terms no less favorable to the Borrower than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; except that Borrower
may repay Affiliate Debt, as listed on Exhibit 4.13 at anytime.

6.12  Change of Name.  Borrower shall not, without Bank’s prior written consent,
change the Borrower’s name, business structure, or identity, or add any new
assumed business name.
 
6.13  Change in Management.  Borrower shall not materially and adversely alter
the executive management positions of Chief Executive Officer and/or Chief
Financial Officer without giving Bank written notice of such alteration at least
sixty (60) calendar days prior to the effective date of such alteration in
executive management.  If such advance notice is not possible, Borrower shall
notify Bank of such change as soon as is possible.
 
6.14  Accounting.  Borrower shall not (i) modify or change its method of
accounting to depart from GAAP without advising Bank of such change, or
(ii) enter into, modify, or terminate any material agreement presently existing
or at any time hereafter entered into with any third party accounting firm
and/or service bureau for the preparation and/or storage of Borrower’s
accounting records without Borrower instructing said accounting firm and/or
service bureau to provide to Bank information regarding Borrower’s financial
condition.
 
6.15  Location of Chief Executive Office.  Borrower shall not relocate its chief
executive office from Ada County, Idaho without thirty (30) calendar days prior
written notice to Bank.
 
ARTICLE 7 - FINANCIAL COVENANTS
 
So long as any Obligation is outstanding or the Bank shall have any commitment
under this Agreement, Borrower shall maintain the following financial covenants:
 
7.1   Funded Debt Ratio.   Borrower shall maintain at the end of each fiscal
quarter a Funded Debt Ratio (as defined in paragraph 2.3.4.2) of not greater
than 2.50 to 1.00.
 
7.2   Minimum Tangible Net Worth.  Borrower shall maintain on a consolidated
basis at the end of each fiscal quarter a Tangible Net Worth of not less than
Seventy-five Million and No/100 Dollars ($75,000,000.00), plus 40% of Borrower’s
consolidated pre-tax net income before distributions for taxes after March 31,
2008, and without regard to any consolidated net losses.  “Tangible Net Worth”
means the sum of (i) Borrower’s total consolidated assets excluding all
intangible assets (such as goodwill, trademarks, patents, copyrights, and
similar items), plus (ii) all indebtedness of Borrower that is subordinated to
payment in full of the Obligations pursuant to a written agreement in form and
substance acceptable to Bank (“Subordinated Debt”), less (iii) all of Borrower’s
liabilities other than Subordinated Debt.


 
27

--------------------------------------------------------------------------------

 
 
7.3   Leverage Ratio.  Borrower shall maintain at the end of each fiscal quarter
a ratio of Borrower’s total liabilities to Borrower’s shareholder’s equity of
not greater than 0.60 to 1.00.
 
ARTICLE 8 - EVENTS OF DEFAULT
 
8.1   Events of Default.  Each of the following events, at the option of Bank,
shall constitute an event of default (each an “Event of Default”):

 
8.1.1   Payment Failure.  The Borrower shall fail to pay the principal of, or
interest on, the Revolving Note, or any Obligation within fifteen (15) calendar
days of when due and payable.
 
8.1.2   Misrepresentation.  Any representation or warranty made or deemed made
by Borrower in this Agreement or any other Loan Document or that is contained in
any certificate, document, opinion, or financial or other statement furnished at
any time under or in connection with any Loan Document shall prove to have been
incorrect, incomplete, or misleading in any material respect on or as of the
date made or deemed made.
 
8.1.3   Performance Failure.  Borrower shall fail to perform or observe any
term, covenant, or agreement contained in this Agreement or other Loan Document,
or Borrower shall be in default under any other agreement with Bank or an
affiliate of Bank.
 
8.1.4   Failure to Pay Debts.  Borrower shall (a) fail to pay any indebtedness
for borrowed money (other than the Loans) of the Borrower in excess of an
aggregate principal amount of $100,000, or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise); or (b) fail to perform or observe any term, covenant, or
condition on its part to be performed or observed under any agreement or
instrument relating to any such indebtedness, when required to be performed or
observed, if the effect of such failure to perform or observe is to accelerate,
or to permit the acceleration of after the giving of notice or passage of time,
or both, the maturity of such indebtedness, whether or not such failure to
perform or observe shall be waived by the holder of such indebtedness, or any
such indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof.
 
8.1.5   Insolvency.  Borrower (a) shall generally not pay, or shall be unable to
pay, or shall admit in writing its inability to pay its debts as such debts
become due; or (b) shall make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver,
or trustee for it or a substantial part of its assets; or (c) shall commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (d) shall have had any such petition or
application filed or any such proceeding commenced against it in which an order
for relief is entered or an adjudication or appointment is made, and that
remains undismissed for a period of sixty (60) calendar days or more; or
(e) shall take any corporate action indicating its consent to, approval of, or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver, or trustee for all or any
substantial part of its properties; or (f) shall suffer any such custodianship,
receivership, or trusteeship to continue undischarged for a period of sixty (60)
calendar days or more.
 


 
28

--------------------------------------------------------------------------------

 
 
8.1.6   Judgments.  One or more judgments, decrees, or orders for the payment of
money in excess of $250,000 in the aggregate shall be rendered against the
Borrower, and such judgments, decrees, or orders shall continue unsatisfied and
in effect for a period of sixty (60) consecutive calendar days without being
vacated, discharged, satisfied, or stayed or bonded pending appeal.

8.1.7   Guaranty.  Any Guaranty shall at any time after its execution and
delivery and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by the Guarantor, or the Guarantor shall deny he has any further
liability under, or shall fail to perform its obligations under, the Guaranty,
or the Guarantor, if a natural person, shall die.
 
8.1.8   ERISA.  Any of the following events shall occur or exist with respect to
Borrower and any Commonly Controlled Entity under ERISA: any Reportable Event
shall occur; complete or partial withdrawal from any Multiemployer Plan shall
take place; any Prohibited transaction shall occur; a notice of intent to
terminate a Plan shall be filed, or a Plan shall be terminated; or circumstances
shall exist that constitute grounds entitling the PBGC to institute proceedings
to terminate a Plan, or the PBGC shall institute such proceedings; and in each
case above, such event or condition, together with all other events or
conditions, if any, could subject the Borrower to any tax, penalty, or other
liability that in the aggregate may exceed $100,000.
 
8.1.9   Environmental Lien.  If any federal, state, or local agency asserts or
creates a Lien upon any or all of the assets, equipment, property, leaseholds,
or other facilities of Borrower by reason of the occurrence of a hazardous
discharge or an environmental complaint; or if any federal, state, or local
agency asserts a claim against the Borrower and/or its assets, equipment,
property, leaseholds or other facilities for damages or cleanup costs relating
to a hazardous discharge or an environmental complaint; provided, however, that
such claim shall not constitute a default if, within ten (10) Business Days of
the occurrence giving rise to the claim, (a) the Borrower can prove to the
Bank’s reasonable satisfaction that the Borrower has commenced and is diligently
pursuing an investigation of the claim to be followed promptly by either:  (i) a
cure or plan for correction of the event that constitutes the basis for the
claim, and continues diligently to pursue such cure or correction to completion,
or (ii) proceedings for an injunction, a restraining order, or other appropriate
emergent relief preventing such agency or agencies from asserting such claim,
that relief is granted within ten (10) Business Days of the occurrence giving
rise to the claim and the injunction, order, or relief is not thereafter
resolved or reversed on appeal; and (b) in either of the foregoing events, the
Borrower has posted a bond, letter of credit, or other security satisfactory in
form, substance and amount to both the Bank and the agency or entity asserting
the claim to secure the proper and complete cure or correction of the event that
constitutes the basis for the claim.
 
 

 
29

--------------------------------------------------------------------------------

 
 
8.1.10   Material Misrepresentation.  Any material misrepresentation exists now
or hereafter in any warranty or representation made to Bank by any officer or
director of Borrower, or if any such warranty or representation is withdrawn by
any officer or director.
 
8.1.11   Agreement Unenforceable.  This Agreement shall at any time after its
execution and delivery and for any reason cease to be in full force and effect
or shall be declared null and void, or the validity or enforceability thereof
shall be contested by Borrower, or Borrower shall deny it has any further
liability or obligation under this Agreement.

8.2   Cure of Event of Default.  If any Event of Default, other than a payment
default, is curable and if Borrower has not been given a notice of a similar
default within the preceding twelve (12) months, it may be cured (and no Event
of Default will have occurred) if Borrower, after receiving written notice from
Bank demanding cure of such default:  (a) cures the default within fifteen (15)
calendar days; or (b) if the cure requires more than fifteen (15) calendar days,
immediately initiates steps that Bank deems in Bank’s sole, but reasonable,
discretion to be sufficient to cure the default and thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.  Bank at its sole discretion may elect to give
Borrower additional cure opportunities.
 
ARTICLE 9 - BANK’S RIGHTS AND REMEDIES
 
9.1   Specific Remedies.  Upon the occurrence of an Event of Default by Borrower
under this Agreement, Bank may, at its election and without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:
 
9.1.1   Terminate Loans.  Terminate the obligation of the Bank to make Loans.
 
9.1.2   Acceleration.  Declare all Obligations, whether evidenced by this
Agreement or the Loan Documents, immediately due and payable in full.
 
9.1.3   Terminate Agreement.  Terminate this Agreement and any of the other Loan
Documents as to any future liability or obligation of Bank, but without
affecting the Obligations.
 
9.1.4   Lender Expenses.  Borrower shall pay all Lender Expenses incurred in
connection with Bank’s enforcement and exercise of any of its rights and
remedies as herein provided, whether or not suit is commenced by Bank.
 
9.1.5   Attorney-in-Fact.  Borrower appoints Bank as Borrower’s attorney to
carry out the terms of this Agreement, with power to endorse Borrower’s name on
any checks, notes, money orders, drafts, or other forms of payment or security
that may come into Bank’s possession.  The appointment of Bank as Borrower’s
attorney being coupled with an interest is irrevocable so long as any
Obligations remain unsatisfied.
 

 
30

--------------------------------------------------------------------------------

 
 
 
9.1.6   Other Remedies.  Bank may exercise any other right or remedy provided in
this Agreement or the Loan Documents or otherwise available in law or in equity.
 
9.2   Set Off.  Upon the occurrence and during the continuance of any Event of
Default the Bank is hereby authorized at any time and from time to time, without
notice to the Borrower (any such notice being expressly waived by the Borrower),
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Bank to or for the credit or the account of Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement or the Revolving Note or any other Loan Document, irrespective of
whether or not the Bank shall have made any demand under this Agreement or the
Revolving Note or such other Loan Document and although such obligations may be
unmatured.  The Bank agrees promptly to notify the Borrower after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of the Bank
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that the Bank may have.

 
9.3   Cumulative Remedies.  The rights and remedies provided herein are
cumulative, and are not exclusive of any other rights, powers, privileges, or
remedies, now or hereafter existing, at law or in equity or otherwise.
 
9.4   Arbitration.
 
9.4.1   Arbitration.  The parties shall, upon demand by any party, submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the Loans and the Loan Documents and their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.
 
9.4.2   Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Idaho selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”).  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. § 91 or any
similar applicable state law.
 
 

 
31

--------------------------------------------------------------------------------

 
 
9.4.3   No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 
9.4.4   Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Idaho or a neutral retired judge of the state
or federal judiciary of Idaho, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Idaho and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Idaho Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
9.4.5   Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 calendar days before the hearing date and within 180 calendar days of
the filing of the dispute with the AAA.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
 
 

 
32

--------------------------------------------------------------------------------

 
 
9.4.6   Class Proceedings and Consolidations.  The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.
 
9.4.7   Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.
 
9.4.8   Real Property Collateral.  Notwithstanding anything herein to the
contrary, no dispute shall be submitted to arbitration if the dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property unless (i) the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration, or (ii) all
parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Idaho, thereby agreeing that
all indebtedness and obligations of the parties, and all mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.

 
9.4.9   Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 calendar days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.
 
ARTICLE 10 - MISCELLANEOUS
 
10.1   Amendments, Etc.  No amendment, modification, termination, or waiver of
any provision of any Loan Document to which the Borrower is a party, nor consent
to any departure by the Borrower from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by the Bank and Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
10.2   Notices, Etc.  Unless otherwise provided in this Agreement, All notices
and other communications provided for under this Agreement and under the other
Loan Documents to which the Borrower is a party shall be in writing and either
personally served or sent by verified facsimile transmission, overnight delivery
service, or regular United States mail, postage prepaid, to Borrower or to Bank
as the case may be at the addresses set forth below:

 
33

--------------------------------------------------------------------------------

 
 
 
 
If to Borrower:
American Ecology Corporation

 
300 East Mallard Drive

 
Suite 300

 
Boise, Idaho 83706

 
Attention: Jeffrey Feeler

 
Fax: 208/331-7900

 
 
With a copy to:
Paul M. Boyd, Esq.

 
Stoel Rives

 
101 South Capitol Blvd., Suite 1900

 
Boise, Idaho 83702-5958

 
Fax:  208/389-9040

     
 
If to Bank:
Wells Fargo Bank, National Association

 
MAC U1858-032

 
877 West Main Street – 3rd Floor

 
Boise, Idaho  83702

 
Attention:  Regional Commercial Banking

 
Fax:  208/393-2472

 
 
With a copy to:
Moffatt, Thomas, Barrett, Rock & Fields, Chartered

 
101 S. Capitol Blvd., 10th Floor (83702)

 
P.O. Box 829

 
Boise, Idaho  83701-0829

 
Attention:  David S. Jensen

 
Fax:  208/385-5384

 
The parties may change the address at which they are to receive notices and
other communications hereunder by notice in writing in the foregoing manner
given to the other.  All notices or demands sent in accordance with this
Section shall be deemed received on the earlier of the date of confirmed actual
receipt or three (3) Business Days after the deposit thereof in the mail.
 
10.3   No Waiver.  No failure or delay on the part of the Bank in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder.
 
10.4   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
under any Loan Document to which the Borrower is a party without the prior
written consent of the Bank.
 
10.5   Integration.  This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.
 
 

 
34

--------------------------------------------------------------------------------

 
 
10.6   Application of Payments.  Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank on account of the Obligations, and Borrower agrees that Bank shall have the
continuing exclusive right to apply and reapply such payments in any manner as
Bank may deem advisable, notwithstanding any entry by Bank upon its books.
 
10.7   Continuing Warranties, Representations and Covenants.  Each warranty,
representation, and covenant contained in this Agreement shall continue until
the Agreement is terminated and all Obligations have been paid or satisfied in
full and shall be conclusively presumed to have been relied upon by Bank
regardless of any investigation made or information possessed by Bank.  The
warranties, representations, and covenants set forth herein shall be cumulative
and in addition to any and all other warranties, representations, and covenants
that Borrower shall give or cause to be given to Bank, either now or hereafter.

 
10.8   Indemnity.  The Borrower shall defend, indemnify, and hold the Bank
harmless from and against any and all claims, damages, judgments, penalties,
costs, and expenses (including attorney fees and court costs now or hereafter
arising from the aforesaid enforcement of this clause) arising directly or
indirectly from the activities of the Borrower and its Subsidiaries, its
predecessors in interest, or third parties with whom it has a contractual
relationship, or arising directly or indirectly from the violation of any
environmental protection, health, or safety law, whether such claims are
asserted by any governmental agency or any other person.  This indemnity shall
survive termination of this Agreement for a period of five years.
 
10.9   Choice of Law and Venue.  This Agreement is made in the state of Idaho,
which state the parties agree has a substantial relationship to the parties and
to the underlying transaction embodied hereby.  Accordingly, in all respects,
this Agreement and the Loan Documents and the obligations arising hereunder and
thereunder shall be governed by, and construed in accordance with, the laws of
the state of Idaho applicable to contracts made and performed in such state and
any applicable law of the United States of America.  Each party hereby
unconditionally and irrevocably waives, to the fullest extent permitted by law,
any claim to assert that the law of any jurisdiction other than the state of
Idaho governs this Agreement.  All disputes, controversies, or claims arising
out of, or in connection with, this Agreement or any Loan Document shall be
litigated in any court of competent jurisdiction within the state of
Idaho.  Each party hereby accepts jurisdiction of such state and agrees to
accept service of process as if it were personally served within such
state.  Each party irrevocably waives, to the fullest extent permitted by law,
any objection that the party may now or hereafter have to the jurisdiction of
the courts of such state and any claim that any such litigation brought in any
such court has been brought in an inconvenient forum.
 
10.10   Severability of Provisions.  Any provision of any Loan Document that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
 

 
35

--------------------------------------------------------------------------------

 
 
10.11   Headings.  Article and Section headings in the Loan Documents are
included in such Loan Documents for the convenience of reference only and shall
not constitute a part of the applicable Loan Documents for any other purpose.
 
10.12   Jury Trial Waiver.  THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT,
AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR
THE LOAN DOCUMENTS.
 
10.13   Destruction of Borrower’s Documents.  After notice to Borrower, any
documents, schedules, invoices, or other papers delivered to Bank may be
destroyed or otherwise disposed of by Bank at any time six (6) months after they
are delivered to or received by Bank, unless Borrower requests in writing the
return of the said documents, schedules, invoices, or other papers and makes
arrangements at Borrower’s expense for their return.

 
10.14   Participations.  With Borrower’s consent, which consent shall not be
unreasonably withheld, Bank may, at any time, sell to one or more banks,
financial institutions or other Persons (each a “Participant”) participating
interests in the Loans or any other interest of Bank under the Loan
Documents.  If Obligations are due or unpaid, or shall have been declared or
shall have become due or unpaid, upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as Bank under this
Agreement.
 
  10.14.1   Consent.  With Borrower’s consent, which consent shall not be
unreasonably withheld, Borrower authorizes Bank to disclose to any actual or
prospective Participant and/or assignee, any and all financial information in
Bank’s possession or known to Bank concerning Borrower, its affiliates.
 
  10.14.2   Lead Lender.  Notwithstanding any contrary provision of this
Section, Bank shall at all times be the lead lender (i.e., the sole party with
whom Borrower needs to communicate) with respect to the Loans, and Borrower
shall only be required to communicate with Bank.  Each Participant that receives
confidential information regarding Borrower must agree to use reasonable efforts
to keep all information acquired by it in connection with the Loans or Loan
Documents and relating to Borrower confidential; provided, however, that such
information may be distributed by any Participant (i) pursuant to a court order
or a demand made by any governmental agency or authority, or otherwise in
connection with litigation or as otherwise required by law, (ii) to such
person’s consultants or professionals, as necessary, (iii) in connection with a
sale or participation of such person’s interest in the Loans, and (iv) to
regulators in connection with audits.
 
10.15   Effective Date.  This Agreement shall be binding and deemed effective as
of the date first written above when executed by Borrower and accepted and
executed by Bank.
 
 

 
36

--------------------------------------------------------------------------------

 
 
10.16    Counterparts.  This Agreement may be executed in any number of
counterparts and delivered by facsimile transmission.  Each counterpart when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.
 
[Signature Page Follows]
 
 
37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has executed this Agreement.
 
 

 

 
BORROWER:
 
AMERICAN ECOLOGY CORPORATION
 
 
By  /s/ Jeffrey R. Feeler                                     
Jeffrey R. Feeler
Vice President and Chief Financial Officer

 
 


 
GUARANTORS’ CONSENT AND REAFFIRMATION
 
Each Guarantor consents to, acknowledges, and accepts the forgoing
Agreement.  Each Guarantor affirms and ratifies its Continuing and Unconditional
Guaranty made by Guarantor for the benefit of Bank (the “Guaranty”), and
confirms that the Guaranty remains in full force and effect and binding upon the
Guarantor without any setoffs, defenses, or counterclaims of any kind
whatsoever.
 
Dated as of June 30, 2008.
 

 

 
GUARANTORS:
 
US ECOLOGY TEXAS, INC.
 
 
By   /s/ Jeffrey R. Feeler                                 
Jeffrey R. Feeler
Vice President and Treasurer
 
 
AMERICAN ECOLOGY RECYCLE CENTER, INC.
 
 
By   /s/ Jeffrey R. Feeler                                   
Jeffrey R. Feeler
Vice President and Treasurer
 
AMERICAN ECOLOGY ENVIRONMENTAL SERVICES CORPORATION


 
By  /s/ Jeffrey R. Feeler                                  
                                                 
Jeffrey R. Feeler
Vice President and Treasurer

 
 
 

 
38

--------------------------------------------------------------------------------

 
 
 
 


 

 
US ECOLOGY, INC.


 
By   /s/ Jeffrey R. Feeler                                     
                                                
Jeffrey R. Feeler
Vice President and Treasurer
 
 
US ECOLOGY IDAHO, INC.
 
 
By   /s/ Jeffrey R. Feeler                                        
Jeffrey R. Feeler
Vice President and Treasurer


 
US ECOLOGY NEVADA, INC.

 
 
By   /s/ Jeffrey R. Feeler                                        
Jeffrey R. Feeler
Vice President and Treasurer
 


 
US ECOLOGY WASHINGTON, INC.

 
 
By   /s/ Jeffrey R. Feeler                                        
Jeffrey R. Feeler
Vice President and Treasurer

 
 
 


 
BANK’S ACCEPTANCE
 
Accepted and effective as of June 30, 2008, in the State of Idaho.
 
 

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION

 
 
By   /s/ Brian W. Cook                                     
Brian W. Cook, Vice President

 
 
 

 
39

--------------------------------------------------------------------------------

 

EXHIBIT 2.1.1.1
 
AUTHORIZED PERSONS
 
Bank shall make the Revolving Loans upon written or, at the discretion of Bank,
telephonic instructions received from any one of the following:
 
 

 
Stephen Romano
President and Chief Executive Officer
Jeffrey R. Feeler 
Vice President and Chief Financial Officer
Eric Gerratt 
Vice President and Controller

 
                                                    
                                                     
 
                                                     
 



 
EXHIBIT 2.1.1.1

--------------------------------------------------------------------------------

 



EXHIBIT 2.1.1.2
 
LIBOR LOAN REQUEST FORM
 
Date: _____________________
 
Wells Fargo Bank, National Association
MAC U1858-032
877 West Main Street, 3rd Floor
Boise, ID   83702


Attention:  Corporate Banking
 
Ladies & Gentlemen:
 
We refer to the Revolving Credit Agreement (the “Agreement”), dated June 30,
2008, between Wells Fargo Bank, National Association (“Bank”) and American
Ecology Corporation (“Borrower”).  Borrower requests that Bank make a LIBOR Loan
pursuant to the Agreement and specifies as follows:
 
1.           The date of the requested Loan is to be __________________________.
 
2.           The amount of the requested Loan is to be $______________________.
 
3.           The requested Interest Period for the Loan is ___________________.
 
Borrower certifies to Bank, as of the date of this letter, that the warranties
and representations set forth in the Agreement and the other Loan Documents are
true and correct, and that no Event of Default, as defined in the Agreement, has
occurred and is continuing or would result from the requested Loan.
 
 

 

 
Very truly yours,
 
AMERICAN ECOLOGY CORPORATION
 


By  _________________________
Title  ________________________

 
 
                                                          
 

 
EXHIBIT 2.1.1.2

--------------------------------------------------------------------------------

 





 
EXHIBIT 2.1.2
 
FORM OF REVOLVING NOTE
 
See attached.
 
 
 
 
 

 
 
EXHIBIT 2.1.2

--------------------------------------------------------------------------------

 



 


 
REVOLVING NOTE

 
 
 
 

Borrower:   AMERICAN ECOLOGY CORPORATION
June 30, 2008
 Boise, Idaho
      Address: 
300 E. Mallard Drive, Suite 300
Boise, Idaho 83706
 

 

Principal Amount:   Fifteen Million Dollars ($15,000,000)
 
FOR VALUE RECEIVED, AMERICAN ECOLOGY CORPORATION, a Delaware corporation
(“Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) the total principal amount outstanding on this note (the
“Note”) together with interest thereon as stated below, in lawful money of the
United States of America.
 
This Note is executed pursuant to and is the Revolving Note referred to in that
certain Revolving Credit Agreement, dated June 30, 2008, between Borrower and
Bank (as amended, modified, or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined in this Note shall have the
same definitions as are ascribed to such terms in the Credit Agreement.  This
Note is governed by the provisions of the Credit Agreement.
 
This Note is a revolving promissory note and evidences a revolving line of
credit not to exceed the maximum principal amount stated above at any one
time.  The amount outstanding on this Note at any specific time shall be the
total amount advanced by Bank less the amount of principal payments made from
time to time, plus any interest due and payable.
 
Borrower agrees that any and all advances made hereunder shall be for Borrower’s
benefit, whether or not said advances are deposited to Borrower’s
account.  Advances may be made at the request of those persons so identified in
the Credit Agreement and such persons are hereby authorized to request advances
and to direct the disposition of any such advances in the manner provided in the
Credit Agreement until written notice of revocation of this authority is
received by Bank from Borrower.
 
The outstanding unpaid balance of this Note shall bear interest at a fluctuating
per annum rate as set forth in the Credit Agreement.  This Note shall be repaid
in the manner set forth in the Credit Agreement.
 
This Note is made in the state of Idaho, which state the parties agree has a
substantial relationship to the parties and to the underlying transaction
embodied hereby.  Accordingly, in all respects, this Note and the obligations
arising hereunder shall be governed by, and construed in accordance with, the
laws of the state of Idaho applicable to contracts made and performed in such
state and any applicable law of the United States of America.  Each party hereby
unconditionally and irrevocably waives, to the fullest extent permitted by law,
any claim to assert that the law of any jurisdiction other than the state of
Idaho governs this Note.  All disputes, controversies, or claims arising out of,
or in connection with, this Note shall be litigated in any court of competent
jurisdiction within the state of Idaho.  Each party hereby accepts jurisdiction
of such state and agrees to accept service of process as if it were personally
served within such state.  Each party irrevocably waives, to the fullest extent
permitted by law, any objection that the party may now or hereafter have to the
jurisdiction of the courts of such state and any claim that any such litigation
brought in any such court has been brought in an inconvenient forum.
 

 
REVOLVING NOTE - 1

--------------------------------------------------------------------------------

 

Except as expressly provided in the Credit Agreement, the makers, sureties,
guarantors and endorsers of this Note jointly and severally waive presentment
for payment, protest, notice of protest and notice of nonpayment of this Note,
and consent that this Note or any payment due under this Note may be extended or
renewed without demand or notice.
 
 

 

 
AMERICAN ECOLOGY CORPORATION
 
 
By   /s/ Jeffrey R. Feeler                   
Jeffrey R. Feeler
Vice President and Chief Financial Officer

 
 
 
 



 
REVOLVING NOTE - 2

--------------------------------------------------------------------------------

 



EXHIBIT 3.1.4
 
FORM OF OPINION OF COUNSEL FOR BORROWER AND GUARANTORS
 
June 30, 2008
 
Wells Fargo Bank, National Association
Post Office Box 7069
Boise, Idaho  83730


Re:           Loan by Wells Fargo Bank, National Association to American Ecology
Corporation
 
Ladies and Gentlemen:
 
We are counsel to American Ecology Corporation, a Delaware corporation, (the
“Borrower”), and US Ecology, Inc., a California corporation, US Ecology Texas,
Inc., a Delaware corporation, American Ecology Recycle Center, Inc., a Delaware
corporation, American Ecology Environmental Services Corporation, a Texas
corporation, US Ecology Idaho, Inc., a Delaware corporation, US Ecology Nevada,
Inc., a Delaware corporation, and US Ecology Washington, Inc., a Delaware
corporation (collectively, the “Guarantor”).  The opinion expressed below is
furnished to you in connection with the Revolving Credit Agreement (the “Credit
Agreement”) dated as of June 30, 2008, between the Borrower and Wells Fargo
Bank, National Association (“Bank”).  This opinion is being delivered pursuant
to Section 3.1.4 of the Credit Agreement.  Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.
 
In rendering the opinions set forth below, we have examined and relied upon such
documents and instruments as we have deemed appropriate, including the following
documents and instruments:
 
1.           The Credit Agreement;
 
2.           The Revolving Note made by Borrower to the order of Bank in the
stated principal amount of $15,000,000; and
 
3.           The Continuing and Unconditional Guaranty made by each Guarantor in
favor of the Bank (a “Guaranty,” and collectively the “Guaranties”).
 
The Credit Agreement and the Revolving Note are collectively referred to as the
“Loan Documents.”
 
Based on the foregoing, I am of the opinion that:
 
1.           The Borrower was incorporated under the Delaware General
Corporation Law and exists in good standing under the laws of the State of
Delaware.
 

 
EXHIBIT 3.1.4 - 1

--------------------------------------------------------------------------------

 

2.           The Borrower is authorized or qualified to do business in Idaho,
and all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary.
 
3.           The Borrower has power and authority under the Delaware General
Corporation Law and all necessary material licenses, permits, and authorizations
to own its properties and to conduct its business in the manner and at the
locations as represented to Bank by Borrower.
 
4.           The Borrower has power and authority under the Delaware General
Corporation Law to execute and deliver the Loan Documents and perform its
obligations thereunder.
 
5.           The Borrower has authorized the execution and delivery of the Loan
Documents and the performance of its obligations thereunder by all requisite
action under the Delaware General Corporation Law.
 
6.           Each Guarantor was organized under the law of the state of its
organization and exists in good standing under the laws of such State.
 
7.           Each Guarantor has power and authority under the law of the state
of its organization to execute and deliver the Guaranty and perform its
obligations thereunder.
 
8.           Each Guarantor has authorized the execution, delivery, and
reaffirmation of the Guaranty and the performance of its obligations thereunder
by all requisite action under the law of the state if its organization.
 
9.           Neither the execution and delivery of the Loan Documents by the
Borrower nor the performance of its obligations thereunder (i) violates the
Borrower’s articles of incorporation or bylaws or any applicable provisions of
statutory law or regulation, or (ii) results in the material breach of or
constitutes a material default under any existing indenture or loan, credit, or
other agreement or instrument to which the Borrower is a party or by which it or
its property is bound or affected.
 
10.           The execution and delivery of the Guaranty by any Guarantor and
the performance of its obligations thereunder do not (i) violate such
Guarantors’ articles of incorporation or bylaws or any applicable provisions of
statutory law or regulation, or (ii) result in the material breach of or
constitute a material default under any existing indenture or loan, credit, or
other agreement or instrument to which such Guarantor is a party or by which it
or its property is bound or affected.
 
I confirm that there are no legal or arbitral proceedings or any proceedings by
or before any governmental or regulatory authority or agency, now pending or
threatened against the Borrower or against any of its properties or revenues
that, if adversely determined, could be reasonably expected to have a material
adverse effect on the business operations, property, or financial condition of
the Borrower taken as a whole.
 
Very truly yours,
 

 
EXHIBIT 3.1.4 - 2

--------------------------------------------------------------------------------

 



 
EXHIBIT 3.1.12
 
FORM OF LETTER TO ACCOUNTANTS
 
[LETTERHEAD OF BORROWER]
 
Moss Adams LLP
805 SW Broadway, Suite 1200
Portland, OR  97205
 
Ladies and Gentlemen:
 
We instruct you to send to Wells Fargo Bank, National Association (“Bank”) all
financial statements (whether preliminary or final), and all reports that are
prepared as a result of any audit or other review of our operations, finances or
internal controls, specifically including any reports dealing with improper
accounting practices, defalcations, financial reporting errors or misstatements
or fraud perpetrated on us or by any of our employees or agents.  We further
instruct you to meet with Bank, upon Bank’s request, to discuss such financial
statements and any questions regarding the same.
 
All of the foregoing must be sent to Bank prior to or contemporaneously with
such reports being sent to us.
 
One of the principal purposes of the audited financial statements that you may
be asked to prepare is to provide Bank with information regarding our financial
condition.
 
These instructions may only be revoked by a writing signed by an officer of
Bank.
 
Thank you.
 
AMERICAN ECOLOGY CORPORATION
 


 
By                                                                                              
Jeffrey R. Feeler
Vice President and Chief Financial Officer

 
EXHIBIT 3.1.12

--------------------------------------------------------------------------------

 



EXHIBIT 4.13
 
DEBT
 
Creditor
Date of Agreement
Type of Debt
Security
Current Balance
         
Wells Fargo Bank
06/30/2008
$15,000,000 Revolving Credit
Unsecured
$0.00
         
Pitney Bowes Global
 Financial Services LLC
06/26/2007
Capital leases
Secured
$10,285.14
         
Pitney Bowes Global
 Financial Services LLC
09/21/2007
Capital leases
Secured
$5,085.58
         
Wells Fargo Leasing
01/09/2006
Capital leases
Secured
$20,684.94






 
EXHIBIT 4.13

--------------------------------------------------------------------------------

 



EXHIBIT 4.16
 
SUBSIDIARIES
 




Company Name
Parent
Corporation
Percentage of
Stock Owned
by Parent
State of
Organization
         
American Ecology Environmental Services Corporation  (AEESC)
AEC
100%
Texas
6/12/80
 
American Ecology Recycle Center, Inc.  (AERC)
AEC
100%
Delaware
3/31/94
 
US Ecology, Inc.  (USE)
AEC
100%
California
9/22/52
 
US Ecology Idaho, Inc.  (USEI)
AEC
100%
Delaware
5/26/81
 
US Ecology Nevada, Inc. (USEN)
AEC
100%
Delaware
5/10/04
 
US Ecology Washington, Inc. (USEW)
AEC
100%
Delaware
5/10/04
 
US Ecology Texas, Inc. (USET)
AEC
100%
Delaware
2/24/93




 
EXHIBIT 4.16

--------------------------------------------------------------------------------

 



EXHIBIT 6.1
 
PERMITTED LIENS
 


 
Liens against the equipment financed by the capital leases listed in Exhibit
4.13.
 


 

 
EXHIBIT 6.1

--------------------------------------------------------------------------------

 



EXHIBIT 6.8
 
BORROWER’S INVESTMENT POLICY
 


 
American Ecology Corporation Investment Policy


American Ecology Corporation’s (“AEC” or the “Company”) overall investment
objectives are preservation of principal, preservation of purchasing power
through growth, competitive investment yields and minimizing loss of principal
or investment risk. Cash may never be invested for more than 12 months.


General Procedures


 
1.
Reporting Structure



Investment results are to be reported to the Board of Directors (“Board”)
annually, or more frequently if requested. Reported investment results should
include a summary of investment portfolio holdings and investment performance
results. AEC may use investment consultants and/or managers as deemed
appropriate to make prudent investment decisions.


 
2.
Reporting Investment Results to Performance Targets



On a quarterly basis, investment performance results for both short-term and
long-term investments shall be reported to the CEO by the CFO. All investments
shall consist of money market accounts, investment sweep accounts and/or fixed
income/cash equivalent funds with maturities of less than two years.


 
3.
Investment Objectives



The overall investment objectives of the short-term investment funds is
preservation of principal, and secondarily investment of all available funds at
the highest possible yield with minimum risk, while providing sufficient
liquidity to meet the operating cash requirements of AEC.  Recognizing the
inherent uncertainty of cash flows and working capital needs, short-term funds
are to be invested in high-quality securities with minimum credit risk and
short-term maturities.


 
4.
Permitted Investments



The investments portfolio shall consist of fixed income high-quality securities
with individual maturities of one year or less. The following investments are
permitted under this Policy. There may be securities of similar safety,
liquidity, and yield, which may be utilized, which are not specifically
identified herein.  Such investments will be periodically considered and
revisions will be made to the Policy as necessary.



 
EXHIBIT 6.8

--------------------------------------------------------------------------------

 

A)
Obligations of the U.S. Government and Agencies – All obligations of the U.S.
government or its agencies are approved for use, including direct investments in
U.S. Government Mortgage Pass-Through Securities.



B)
Certificates of Deposit, demand/ Transaction Deposits, and Time Deposits –

Certificates of deposit, Demand/Transaction Deposits, and time Deposits may be
purchased from domestic banks and savings and loans associations if (1) the
principal amount of the instrument (excluding maturity interest to be paid at
least semi-annually) is insured in full by the FDIC (current limit - $100,000)
or, (2) the depository institution meets at least one of the following rating
criteria with a maximum investment of $100,000 per depository institutions:
 
·
Thompson Bankwatch rating of at least C,

 
·
Sheshunoff Bank rating of at least B

 
·
Moody’s Bank Credit Report rating for long-term bank

deposit or long-term senior debt of at least BAA, or
 
·
Standard & Poor’s Financial Institutional ratings for long-term bank deposit or
long-term senior debt of at least BBB.

Demand/Transaction accounts are expected to earn interest at market competitive
rates.


C)
Money Market Funds

Dealers are to be selected based upon consideration of their relative financial
strength, reputation, participation in money and financial markets, evaluation
of the fund’s portfolio structure and securities, management fees, absence of
purchase or sales loads, rankings by various sources, etc.


D)
Commercial Paper

Commercial Paper must be A-1 by Standard & Poor’s, P-1 by Moody’s and mature
within 270 days.  Total outstanding commercial paper may not constitute more
than 50% of the portfolio.


 
5.
Maturities

Individual security maturities in the investments portfolio are limited to two
years, except where the objective is to match the maturity of a related current
liability. The overall maturity structure should be laddered consistent with the
liquidity requirements of AEC.


 
6.
Diversification

No individual investment issuer shall represent more than 50% at market of the
overall investments portfolio. However, direct obligations of the U.S.
government or its agencies, certificates of deposit, demand/transaction deposits
and time deposits, repurchase agreements, and money market funds are permitted
to exceed the 50% per issuer limit, providing they meet the guidelines noted
above.



 
EXHIBIT 6.8

--------------------------------------------------------------------------------

 

 
7.
Portfolio Restrictions



The following is a list of prohibited investments.


 
1.
Corporate High Yield Bonds (i.e. less than BBB quality),

 
2.
Common Stock or other publicly-traded equities,

 
3.
Private Placements,

 
4.
Commercial Mortgages,

 
5.
Non-liquid  Equity Participations,

 
6.
Limited Partnerships,

 
7.
Real Estate (excluding investments purchased for operational purposes),

 
8.
Commodities,

 
9.
Precious Metals,

 
10.
Derivatives: Margin Trades, Options, Futures, Options on Futures, Short Sales
and Forwards, and

 
11.
Mutual Funds comprised primarily of equity investments that would be otherwise
restricted.



Any exceptions to the Restricted Investments must be approved by the Board in
writing. In the case of investments which were originally purchased as
“permitted investments but subsequently reverted to “restricted investments”
(e.g. downgrades of corporate bonds), such investments are to be separately
evaluated and sold/retained as deemed appropriate by the CFO with the objective
of liquidating any out-of-policy investments within a reasonable period




 
8.
Review of the Investment Policy



 
As business needs and resources change, this policy may be modified to reflect
the needs of the company.  The Board, with input from the CEO and CFO shall
review this investment policy as needed and make revisions as necessary.
 




 


 

 
EXHIBIT 6.8

--------------------------------------------------------------------------------

 



EXHIBIT 6.10
 
ERISA PLANS
 


 
American Ecology Corporation 401(k) Savings and Retirement Plan #003
 
American Ecology Corporation Group Insurance Plan #712
 

 
EXHIBIT 6.10